Exhibit 13
                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                  Alexandria Division




                                                                C.A. No.1:18cv191-TSE-JFA




                          NORTHSTAR AVIATION, LLC et al.

                                                        Plaintiffs/Counterclaim Defendants,

                                            V.

                               ALDEN BURT ALBERTO,

                                   a/k/a Reno Alberto
                                                             Defendant/Counterclaim Plaintiff.


                         This is the deposition of Mr. Hani Farag
                        taken in the above-entitled cause, before
                       Denise Turcot, No. 264848-2, official court
                     reporter for the Province of Quebec, on October
                     11, 2018, at the offices of Lapointe Rosenstein
                     Marchand Melan9on LLP, at 1 Place Ville Marie,
                         Suite 1300, Room Jasmin, in the City of
                             Montreal, Province of Quebec.




FILE NO.: 1810111A



                             DENISETURCOT S.O./OCR
                        38-11, Place du Commerce, Suite 614
                             Montreal (Quebec) H3E 1T8
                                    514.362.8600
                              steno@den iseturcot. com
1: 18cv191-TSE-JFA                                                                          HANI FARAG
October 11 , 2018                                                          Direct Examination by Mr. Streit

                                                 50                                                     52
1 would come and see me.                              1       A. Kate Beckley.
2       Q. And you're referring again to what         2       Q. Okay. And when would this have been
3 looks like a couple of documents you've brought     3 generated, do you know?
4 with you today, is that right?                      4       A. It still has Laurie Holcombe's name on
5       A. Yes, sir.                                  5 it, so that would have been before 2016, 2017.
6       Q. What exactly are the documents you're      6 But really, there was no change.
7 referring to?                                       7       Q. And was this something you had asked
8       A. Organization charts that - they were       8 Ms. Beckley to prepare?
9 not asked for.                                      9       A. Anywhere I went, we prepared an
10      Q. Okay. As you've brought them, I would      10 organization chart, yes.
11 like to have copies made of those.                 11      Q. Okay. So that's standard protocol for
12      A. With pleasure.                             12 you?
13      Q. Simon --                                   13      A. Yes, sir.
14      BY MR. RAINVILLE:                             14      Q. Okay. Prior to your first meeting
15          Were they in the bundle that we had       15 with Mr. Alberto at R2 Management, had you ever
16 earlier?                                           16 met him before?
17      BY THE WITNESS:                               17     A. No, sir.
18          No. No, no, no, because that was not      18      Q. Okay. Was there anyone at R2
19 requested in the subpoena.                         19 specifically who introduced you to Mr. Alberto?
20      BY MR. RAINVILLE:                             20     A. No, sir.
21          Okay. I'll be right back.                 21     Q. Okay. Does the chart shown in Exhibit
22      BY THE WITNESS:                               22 3 accurately describe everyone who reported to
23          I brought them because I thought it       23 you?
24 might help.                                        24     A. To me?
25      BYMR. DEITCH:                                 25     Q. Yes.
                                                51                                                      53
1           Very helpful, thank you.                  1       A.   Absolutely.   Now,   for example,
2           OFF-THE-RECORD DISCUSSION                 2 Ms. Lachner, she's no longer with the company.
3       BY MR. STREIT:                                3 Mr. Akour, I honestly don't know, because that
4       Q. Okay, Mr. Farag, before we went off        4 was basically consulting basis, so I don't know
5 the record, you had been describing for us the      5 what happened to him. But Mr. Siraj I believe
6 corporate hierarchy at Northstar Aviation, and      6 is still there, and Ms. Kate Beckley is still
7 you were making reference to a two-page             7 there.
8 document that you had brought with you. Can         8       Q. And I understand that Exhibit 3 would
9 you tell us what that document is exactly?          9 only reflect the organization as it existed
10      A. Sure. The document is Northstar            10 during your time at the company, because
11 Aviation's organization chart, and it's a two-     11 obviously you were no longer there?
12 pager. The first one basically outlines the        12      A. Exactly. This is when I was there.
13 corporate headquarters, including what we had      13      Q. Okay. And let's go back to your job
14 in Virginia at the time, Florida.                  14 responsibilities there at Northstar; I know we
15          And the second page outlines in very      15 talked a little bit about that earlier.
16 good detail all operations personnel either in     16          Was one of your responsibilities
17 Abu Dhabi or in Florida.                           17 making recommendations to Mr. Alberto regarding
18      Q. Okay, let's mark this as Exhibit           18 bonus payments for employees?
19 number 3.                                          19      A. Okay, it's a very good question. One
20         Okay, Mr. Farag, who generated Exhibit     20 of my responsibilities was coordinating the
21 3?                                                 21 request for bonuses on behalf of all my
22     A. Oh, it was honestly one of my - I'm         22 colleagues. Finance would prepare HR sort of
23 not sure if it was Beckley or the one before       23 an Excel spreadsheet. So I went to, for
24 her, but it's one of my staff.                     24 example, the finance guy, and said, "Okay, so
25      Q. Okay, Beckley who? Kate Beckley?           25 we've got a 5% pot, let's say, what do you want
                                    DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                           HANI FARAG
October 11, 2018                                                           Direct Examination by Mr. Streit

                                                 54                                                    56
1 to give employee A, B, C." Okay. And then I         1 approval, and he was the one that would enter -
2 would do the same - Terry did his own anyway,       2 because what Finance did on their spreadsheet
3 as soon as he knew how much, he did his whole       3 is they left, for example, they would put
4 list on his own.                                    4 Nrasib Ali's name, and they would leave it
5          I would be the one coordinating that       5 blank. Terry Key's name, and they would leave
6 whole process. I would send it to Mr. Alberto       6 it blank. Hani Farag's name, and they would
7 with the recommendations of everybody. He           7 leave it blank. And he would complete that and
8 would approve by e-mail, send it back. And          8 send it back with the spreadsheet.
9 then it was handed over to Finance because they     9        Q. Okay. Do you know if there was anyone
10 were responsible, not only just for preparing      10 there who advised him on bonuses for senior
11 the spreadsheet, but for making the payments       11 employees?
12 that he had approved.                              12       A. No, sir.
13      Q. You mentioned a moment ago the finance     13       Q. No, you don't know, or no, there was
14 guy; would that have been Mr. Ali?                 14 not?
15      A. Sorry, yes.                                15       A. No, I don't think anybody there
16      Q. Okay. And I've seen his name               16 advised him on senior bonuses.
17 represented in some different ways. To your        17       Q. Okay. Now, did you have any role at
18 knowledge, what is his full name?                  18 all in the payment of bonuses to Mr. Alberto?
19      A. Nrasib Ali is how he was known in the      19       A. The process?
20 company. I don't know if he has another name,      20       Q. Hmm-hmm?
21 or two, or three; he could. Usually people of      21       A. Not the payment, but the process, yes.
22 the Muslim faith will always start with            22       Q. Okay, what was that process?
23 Mohammed, but I don't know if his first name is    23       A. Okay. Very simple. Because His
24 Mohammed, they don't say it, but their first       24 Highness is a royal, okay, we could not get
25 name is always Mohammed.                           25 access to him. In fact, I met him perhaps
                                                 55                                                      57
1       Q. And was it your understanding he was       1 three or four times in my whole life, and it
2 Muslim? Is that why you mention that?               2 was basically at air shows. He would pass by,
3      A. Yes, absolutely. Like Mr. Dhaheri,          3 spend a few hours with us, and that was it.
4 etc., etc. It's a Muslim country.                   4 Okay, I have never met His Highness at the
5       Q. And I'm sure it's probably self-           5 company, ever, okay.
6 evident, but Nrasib Al is an Arab name, is that     6            So we were basically told that, the
7 right?                                              7 way to deal with the royals, which was
8      A. Pakistani. Pakistani passport.              8 unbeknownst to me, was it's only the CEO that
9       Q. Okay, okay. All right. Now, bonus          9 goes to see him. Okay.
10 recommendations again, were you responsible for    10           Mr. Dhaheri also was working with him.
11 making recommendations for bonuses for people      11 In all fairness, I cannot describe what kind of
12 of any specific level within the company           12 responsibilities, but he used to travel with
13 hierarchy?                                         13 him, he used to do all sorts of odd jobs for
14     A. Junior staff, and never ever to the         14 him, pick this up, get this done, go to that
15 senior people that reported to Mr. Alberto         15 ministry, etc., etc., for any one of his
16 directly.                                          16 companies. Mr. Dhaheri really was just, you
17      Q. Did those people - were they paid any      17 know, his administration assistant, okay, for
18 bonuses, to your knowledge?                        18 an awful lot of stuff. And because he knew the
19     A. Yes, sir.                                   19 infrastructure, and because he had the
20     Q. Who decided the bonuses for those           20 connections, he was able to facilitate an awful
21 people?                                            21 lot of stuff. Not just for Northstar, but also
22     A. Mr. Alberto.                                22 for His Highness's other companies, at least
23     Q. Okay. Was that purely within his            23 that's what Mr. Dhaheri was telling us.
24 discretion?                                        24 Because, I repeat, you know, we never discussed
25     A. He was the one that sent back the           25it.
                                     DENISE TURCOT S.O./OCR                                       MA)ON
1:18cv191-TSE-JFA                                                                            HANI FARAG
October 11, 2018                                                            Direct Examination by Mr. Streit
                                                   58                                                   60
1           So, when it came time to the bonuses,       1 then.
2 and I was obviously still a consultant, quite         2       A. Good idea.
3 frankly, the CEO in my world, in my book, is          3       Q. All right, Mr. Farag, you were just
4 authorized to provide the bonuses to all his          4 referring to a packet of documents that you
5 staff. He's chief executive, okay.                    5 brought along this morning, and it's been
6           For his own was the issue that, you         6 marked as Exhibit number 4. Would you please
7 know, we fixed basically. So I drew on my             7 identify for us what is included in Exhibit
8 expertise, quite frankly, with something that         8 number 4?
9 we had done here in Montreal at my previous           9       A. Okay. It's various forms describing
10 employers, and in Switzerland, and basically         10 changes to the compensation, or any payouts
11 introduced a form that would list what the           11 that were requested, and confirmed by
12 executive had presently, and what any changes,       12 Mr. Alberto's signature.
13 or in other words, present and proposed, and         13      Q. Okay. And you, I believe, testified
14 that we relied on him to get the signature from      14 that these forms are something you've generated
15 His Highness because we had no communication         15 based on your previous experience in the human
16 with His Highness.                                   16 resources realm?
17         So, the process basically was mine,          17      A. Correct.
18 and the confirmation was always with his             18      Q. Okay. Let's see. Did there ever come
19 signature. So I don't know which --                  19 a time during your work at Northstar when
20      Q. And you're referring again to some           20 Mr. Alberto told you that he was not going to
21 documents that you've brought along with you.        21 continue signing forms such as those shown in
22 Let's do this this way. Start with yours. I          22 Exhibit number 4?
23 have some things here as well, but let's go          23      A. Yes, sir.
24 ahead and mark that document as Exhibit number       24      Q. When was that?
254.                                                    25      A. It was around October 2016.
                                                     59                                                  61
1        A. May I ask which one, because there's        1       Q. And what was the context of that
2 like a lot of them.                                   2 conversation? How did that come up?
3        Q. Now are these documents we've already 3             A. He called me, and I said, "Do you want
4 copied, or is th is --                                4 me to prepare these year-end bonuses," etc.,
5        A. Yes, yes.                                   5 etc., which I usually would ask him, because he
6        Q. Okay.                                       6 dictated also the timing of when he wanted to
7        A. You have all of them. These are the         7 do anything. And he said, "By the way, I've
8 ones that look like this.                             8 decided that I'm not signing the forms that you
9        Q. Well, you were just - I want to make        9 asked me to sign anymore." And I said, "Why is
10 sure whatever you are making reference to we 10 that?" And the answer was, "Mr. Ali told me
11 get marked as an exhibit. What were you making 11 that they were not necessary, and it was just
12 reference to there?                                  12 something that you basically requested."
13       A. Okay, any one of these forms with the       13         I said, "I vehemently apologize, and,
14 title "Present and Proposed."                        14 you know, sort of push back here, these are not
15       Q. Okay. Let me just find that.                15 forms that I just requested; these are forms
16       BY MR. DEITCH:                                 16 that we've been applying as the process for you
17          Kevin, if I can suggest, there was a        17 to get all your payments done and get the
18 packet, because these have been stapled and the 18 approvals required, etc., etc., for the past
19 copies we have, that you just mark that packet 19 three years plus." Okay.
20 collectively as one exhibit?                         20         And furthermore, they were discussed
21       BY MR. STREIT:                                 21 with the auditors every year, because the
22          That makes good sense. All right.           22 auditors would come in, they would sit down
23       A. I will staple it, and this will be          23 with the Finance department for two, three
24 just one packet.                                     24 weeks, whatever, and then Mr. Ali would bring
25       Q. All right, this will be Exhibit 4           25 the auditor to my office to describe the
                                            DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                          HANI FARAG
October 11, 2018                                                          Direct Examination by Mr. Streit
                                                  110                                                  112
1 regarding Hillary Holcombe's qualifications for     1 that office and did not see her?
2 thejob?                                             2       A. No. I once asked - Mr. Alberto and I
3        A. No.                                       3 met in the conference room, this was like a
4        Q. Where was Hillary Holcombe assigned to 4 shared office in Tysons Corner; I don't know if
5 work during her time with Northstar?                5 you're familiar with it. And I said, "I'm just
6        A. The US office.                            6 going to go say hi to Ms. Holcombe," and he
7        Q. Okay. And is that the same office         7 said, "no, no, I gave her the day off." So I
8 where Mr. Alberto worked?                           8 said okay.
9        A. Yes, sir.                                 9       Q. Do you happen to know where she lived
10       Q. Did you ever have occasion to visit       10 during her employment at Northstar?
11 NorthStar's office in Virginia?                    11      A. Yes, New York, although when she was
12       A. Yes, sir.                                 12 in Virginia, it's a guess, you know. The
13       Q. When did you visit that office?           13 rumour was that she may be staying with her
14       A. It was not a regular visit. I went to     14 aunt; we're not sure. I'm not sure.
15 that office twice when it was on Connecticut       15      Q. Was Northstar giving her any kind of
16 Avenue, and three to four times when it was in     16 allowance for travel from New York to Virginia?
17 Tysons Corner. Before meetings, after              17      A. The Finance Department would be better
18 meetings, etc., etc.                               18 placed to answer that.
19       Q. Okay. So, in total, you may have          19      Q. But it was NorthStar's understanding
20 visited that office five or six times?             20 that she was going to live in New York but work
21       A. Five or six times, in total.              21 in the Virginia office, is that what --
22       Q. Do you recall any particular dates        22      A. No, sir, it's not my understanding.
23 visiting that office?                              23      Q. Okay, what was your understanding?
24       A. The only date I distinctly remember is    24      A. My understanding is that you're going
25 when our medical insurance was coming to be 25 to work where - you're going to relocate to
                                                111                                                   113
1 renewed, the company's medical insurance, and 1 Virginia. And in fact, that was one of the
2 I met the broker with the AETNA staff at that     2 questions that I had for her, or I made a
3 office. So I would have - I don't know when       3 comment to her at the Trump Hotel, and she said
4 the policy was coming for renewal, but that was 4 that "we'll see." Okay.
5 the only time I saw her at that office.           5       Q. Do you know whether she ever relocated
6        Q. So, you say you visited the offices,    6 to Virginia?
7 that office, maybe five or six times?             7       A. No idea. Remember, this was at the
8       A. Correct.                                 8 tail end of 2016, right, so it was after the
9       Q. But you only saw Ms. Holcombe there      9 discussion about I'm not signing any more
10 one time?                                        10 papers, etc., etc., so it became a bit more of
11      A. Yes, sir.                                11 a void relationship between Mr. Alberto and I.
12      Q. All right.                               12      Q. Was Ms. Holcombe one of the persons
13      A. In fairness, the first two times was     13 for whom you provided bonus recommendations?
14 his previous assistant, okay, who retired. So,   14      A. No, sir, never.
151 would say that Tysons Corner office four        15      Q. Did you ever have any input on whether
16 times, and I would say I saw her there once.     16 Ms. Holcombe should be paid a bonus?
17      Q. Okay. Now, on the two occasions you 17           A. Absolutely not. He considered the
18 visited Laurie Holcombe was Mr. Alberto's        18 assistant position to be one of those five or
19 assistant. Did you see Laurie Holcombe at the 19 six senior positions, regardless of the duties,
20 office the times you visited?                    20 okay, so he managed that 100%.
21      A. No, sir. Or the previous assistant by    21      Q. "He," again, being Mr. Alberto?
22 the name of Susan something or other. It was     22      A. That's correct.
23 quite an elderly lady.                           23      Q. To your knowledge, was Ms. Holcombe,
24      Q. Did you get any information on where     24 Hillary Holcombe, paid a bonus during her time
25 Hillary Holcombe was on the times you visited    25 as an independent contractor?
                                         DENISE TURCOT S.O./OCR                                    MA)ON
1:18cv191-TSE-JFA                                                                        HANI FARAG
October 11, 2018                                                        Direct Examination by Mr. Streit

                                              114                                                  116
1       A. Yes, sir.                                 1      Q. Okay. Did you ever mention to
2       Q. In your experience in human resources,   2 Mr. Alberto that you thought it unusual for
3 is it normal to pay an independent contractor     3 Ms. Holcombe to be receiving a bonus?
4 a bonus?                                          4       A. I had a discussion with him about the
5       BY MR. DEITCH:                              5 first time when he put the amount of money on
6           Objection to form.                      6 paper.
7       BY THE WITNESS:                             7       Q. Okay, tell me about that discussion.
8           In my experience, it's not normal to    8       A. It was not long. It was basically
9 pay a bonus to someone who has been in the        9 that, you know, this is very unusual for that
10 company for two to three months, regardless of   10 level, etc., etc., and it was his decision.
11 level, let alone an administrative assistant.    11      Q. Was that all he had to say about that?
12      BY MR. STREIT:                              12      A. Yes. Well, that was the gist of it.
13      Q. Okay. Over the years, in your work       131 honestly don't remember the exact wording,
14 experience with various companies, have you      14 but bottom line was it's not your business.
15 ever had occasion to deal with independent       15      Q. Okay. How did the bonus that
16 contractors in any fashion?                      16 Ms. Holcombe was paid on or about November 27,
17      A. Sure, but at much more senior levels.    17 2016 compare to bonuses paid to other Northstar
18      Q. At more senior levels. Did any of        18 personnel of equivalent rank?
19 those individuals get paid bonuses?              19     A. Remember, now you're talking November
20      A. I'd be hard-pressed to say yes or no.    20 2016, I was basically stepped aside from the
21 I honestly cannot answer that because the        21 whole bonus discussions. This would be a
22 independent contractors were always managed by   22 better question for the Finance people.
23 a different department that hired them. The HR   23      Q. Okay. During the time that you and
24 function, either in Montreal in Bombardier, or   24 Ms. Holcombe, Hillary Holcombe, both worked at
25 Jet Aviation, ran the full time, the             25 Northstar, did you form an opinion regarding
                                              115                                                  117
1 independent contractors were hired by the       1 the quality of her work?
2 department. Like, the IT, the head of IT would  2       A. The departments that dealt with her,
3 hire his consultant; the head of Finance would  3 whether it was Finance mainly, Operations
4 hire his consultant; you understand? And that   4 partly, and my HR coordinator, did not have a
5 was managed.                                    5 very high opinion of her.
6       Q. In your experience, you say - well, I  6       Q. They expressed that view to you?
7 believe you testified that you found it unusual 7       A. It was generally known in the building
8 for Ms. Holcombe to receive a bonus payment     8 in Abu Dhabi, in the office.
9 when she had only been at the company for a     9       Q. Did you have occasion to evaluate her
10 couple of months?                              10 work product yourself?
11      A. Absolutely. No question. And her       11      A. Well, I attended the meeting at the
12Ievel.                                          12 Trump Tower that he had invited us, Mr. Alberto
13      Q. In your previous experience, do you    13 had invited Mr. Key, myself, and I think
14 recall what the shortest tenure was of anyone  14 Mr. Becka too, where she presented a potential
15 ever receiving a bonus?                        15 future, so the marketing campaign. And I
16     A. In my humble opinion - and it's an      16 remember at the end of the meeting, I asked a
17 opinion - it would not be before a year.       17 simple question, again, due to my gray hair
18 Proven performance, outstanding performance, 18 experienced background, I just said, well, you
19 etc. That's all.                               19 know, when you're going to put a proposal
20     Q. Do you know if Northstar paid bonuses 20 together, it would be nice if we just saw how
21 to any other independent contractors during    21 much it could cost, because it's nice to dream
22 your time at the company?                      22 marketing-wise, but you need to give us just an
23     A. No, sir.                                23 idea about what it would cost.
24     Q. No, you don't know, or --               24         And Mr. Alberto was pretty direct. He
25     A. No, I don't know.                       25 responded to the question, that this was
                                   DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                           HANI FARAG
October 11, 2018                                                           Direct Examination by Mr. Streit

                                                118                                                     120
1 preliminary, and they were working on it, da da     1 versus Europe versus the Middle East, the
2 di da da da, etc., etc.; in other words, I          2 executives' behaviour around any employee is
3 don't want to discuss it.                           3 extremely, how can I put it, delicate,
4            So, I was not very impressed with the    4 basically, so, you know, there are boundaries
5 presentation, to be honest. Neither was Terry,      5 in the United States, etc.
6 because Terry and I were at a different hotel,      6           And with my responsibilities in
7 so, you know, when we walked that night,            7 Bombardier, I was responsible for the Lear Jet
8 basically, that's all.                              8 facility in Wichita; I was responsible for the
9            Aside from that, the Finance             9 flagship facility in Dallas; and the flight
10 department will give you much, much more           10 department in Harper (ph.); so I knew a little
11 focused feedback about her abilities or            11 bit about, you know, potential, you know,
12 inabilities to prepare very simple expense         12 unfortunate, let's say, situations when it came
13 reports, or whatever. This is not really my -      13 to things like this.
14 I never had anything to do with her.               14          Terry was way ahead of me. He was
15     Q. Had you ever attended presentations         15 very - not unhappy, that's not the word, but he
16 similar to that one before?                        16 was very surprised at some of the reactions and
17     A. My whole life, sir. In Bombardier, 20       17 some of the relationship, I guess, or the, you
18 years, and in Jet Aviation, and General            18 know, what we thought would be a public
19 Dynamics, three and a half years.                  19 relationship, that's all. There was nothing
20     Q. So you were comparing, or tell me --        20 specific to point to, but the overall
21     A. Apples to apples.                           21 appearance was not very good.
22     Q. Okay, when you sat through that             22      Q. So, when you say "overall appearance,"
23 presentation presented by Ms. Holcombe, you        23 did you have the opinion that there might be an
24 were comparing it to similar presentations you     24 improper relationship of some kind?
25 had been at?                                       25      A. Maybe, I would say.
                                               119                                                       121
1      A. In my opinion, yes.                         1        Q. Okay. And was there anything specific
2      Q. And I believe you just mentioned that       2 that caused you to have that impression?
3 you, Mr. Key, and possibly Mr. Becka were           3        A. Specific, it was just a series of
4 staying at a different hotel?                       4 things. One, the level of competence, or
5      A. Yes, sir.                                   5 incompetence that I kept hearing from the other
6      Q. Where were you staying?                     6 departments that deal with her.
7      A. We always stayed at the - I think it's      7            Two, the fact that Mr. Alberto
8 Marriott, right across from the White House,        8 travelled with her everywhere.
9 you walk and then you turn right. It's pretty       9            Three, the fact that the Operations
10 reasonable.                                        10 personnel, for example, that went to the
11     Q. And where were Mr. Alberto and              11 Australian air show, indicated that they had
12 Ms. Holcombe staying, do you know?                 12 come to the show, Mr. Alberto and Ms. Holcombe,
13     A. Mr. Alberto and Ms. Holcombe were           13 for about a day and a half, less than two days,
14 staying at the Trump Hotel right beside the        14 which is fine, there's nothing wrong with that.
15 White House. And I'm not certain if her aunt       15 It's a five-day or seven-day show, I have never
16 was also staying there. Don't know. Because        16 been.
17 her aunt lived in DC, so --                        17           But then I heard from the Finance
18     Q. Okay. Did anyone at Northstar ever          18 department that the expenses submitted were
19 express to you any concerns regarding the          19 like three times the time, okay?
20 nature of Ms. Holcombe's relationship with         20           So, it was just a series of things,
21 Mr. Alberto?                                       21 but nothing that I can say specific.
22     A. We discussed it, Terry and I, on            22       Q. And did you ever hear of any specific
23 frequent occasions.                                23 observations from anyone else within the
24     Q. And what did those discussions entail?      24 company?
25     A. Very simple, in the United States           25      A. Like I said, Mr. Key and I, he was
                                     DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                             HANI FARAG
October 11, 2018                                                             Direct Examination by Mr. Streit

                                                  122                                                     124
1 number two in the company, and I was number           1       Q. Okay. And was purchasing a policy of
2 three; we discussed it at length. It was a bit        2 this kind something within your responsibility
3 of a joke in the corporate office, to be              3 and authority at Northstar?
4 honest. Okay, it was a bit of a joke, that if         4      A. Yes, sir. All non-aviation directly
5 you were not, excuse me, but blonde and pretty,       5 related policies were mine. Okay, so, the
6 you know, you couldn't get a decent bonus, etc.       6 building policy, the fire policy, the whatever,
7 But I never really listened to any of that. I         7 okay, the medical policy, etc., etc. Anything
8 was more concerned about the potential                8 that had to do with the aircraft, the
9 litigation.                                           9 warranties, the parts, etc., etc., were all
10      Q. How old was Hillary Holcombe at this         10 Terry. But we dealt with the same broker.
11 time, do you know?                                   11     Q. Who was the broker?
12      A. My guess, low 30s, high 20s, I really        12     A. Mr. Mike Hanuschak.
13 don't know.                                          13     Q. Why did you decide to purchase the
14      Q. Okay. About how old was Mr. Alberto          14 insurance policy shown in Exhibit 9?
15 at this time, do you know?                           15     A. Because of a potential liability that
16      A. I think he's about five years younger        16 the company would be facing.
17 than I am, maybe - yes, I think he's five years      17     Q. What kind of potential liability?
18 younger than I am. So I would guess 58, 57           18     A. Well, she could file a suit, if there
19 right now.                                           19 was something going on, she could file a case
20      Q. Okay. Did you ever discuss these             20 against the company.
21 concerns you had regarding the relationship          21     Q. "She" being?
22 with Mr. Alberto?                                    22     A. She being Holcombe.
23      A. Terry opened the subject with him when       23     Q. Hillary Holcombe?
24 we were walking back from the restaurant in          24     A. Yes. Or Alexa, whatever. And it
25 Washington, either the same day of the               25 could cost the company hundreds of thousands of
                                                123                                                    125
1 presentation or the day after, and he basically   1 dollars.
2 just, you know, listened and didn't say           2       Q. Did you have any particular reason to
3 anything.                                         3 think that that might be a real possibility?
4       Q. So you made no comment at all?           4       BY MR. DEITCH:
5       A. No, I made no comment, but I took        5            Objection to form.
6 action.                                           6       BY THE WITNESS:
7       Q. Next one.                                7            Not A rticular reason. As I said, it
8       A. Thanks.                                  8 was the total of everything we were seeing.
9       Q. What are we up to, 9? All right,         9 First of all, the competence of the individual,
10 Mr. Farag, I'm showing you a document that's     10 her very high salary for the position, okay, to
11 been marked for identification as Exhibit        11 travel everywhere, everywhere together, etc.,
12 number 9.                                        12 etc., I just would not take a chance.
13      A. Yes, sir.                                13           And the cost of the policy was minimum
14      Q. Have you ever seen Exhibit 9?            14 compared to mitigating the potential risk. It
15      A. Yes, sir.                                15 was $5,000. So, Terry and I discussed and I
16      Q. What do you recognize Exhibit 9 to be? 16 actually told him, you know, that's the only
17      A. It's a policy, an insurance policy       17 thing we can do, quite frankly, and he thought
18 that I purchased called the Employment           18 it was a good idea.
19 Practices Liability Policy.                      19      BY MR. STREIT:
20      Q. Okay. And you say you purchased; do 20           Q. Did you tell Mr. Alberto that you were
21 you mean --                                      21 going to have this policy taken out?
22      A. The company purchased. Sorry.            22      A. No, sir. In fairness, sorry, this
23      Q. But I take it from your answer that      23 also covered any other potential in the United
24 this was your idea?                              24 States. It was not specific. I mean, that was
25      A. Yes, sir.                                25 what drove me to do it, but if I had a case in
                                      DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                        HANI FARAG
October 11, 2018                                                        Direct Examination by Mr. Streit

                                              126                                                  128
1 Florida, it would be the same. Same policy         1 Dhabi?
2 would cover it.                                    2       A. When they came to the office, the way
3      Q. Got it. Did you ever have any              3 it would work is Mr. Alberto would have
4 discussions with Ms. Holcombe regarding your       4 meetings with Mr. Ali, Mr. Key, would pass by
5 concerns?                                          5 and see me, okay? In the meantime, she would
6      A. Absolutely not.                            6 be upstairs saying hello to the junior staff,
7      Q. Did you ever talk to Ms. Holcombe at       7 etc., etc., and that was the end of it.
8 all after your initial introduction with her?      8           Mr. Alberto did not have meetings with
9      A. She came to the Abu Dhabi office with      9 the whole staff. He relied on me to do that.
10 him a couple of times. Hello, hello. That's       10 So I kept the headquarters staff informed of
11 about it.                                         11 what our initiatives were, where we were, etc.,
12     Q. Okay. How often did you she visit the      12 etc., because these people depended on that job
13 Abu Dhabi office?                                 13 for their own livelihood, to be honest.
14     A. Whenever he visited, she was with him.     14          So, the communication, Mr. Alberto was
15     Q. How often was that?                        15 very good at communicating one to one, but he
16     A. I couldn't tell you exactly, but my -      16 was - talking to the team was not his modus
17 two to three times a year, perhaps.               17 operandi.
18     Q. Okay. And whenever she came to visit       18          While he was doing that, she would be
19 the Abu Dhabi office with Mr. Alberto, do you     19 running around, you know, dealing with paper
20 happen to know what her hotel arrangements        20 work, etc., with Finance; I have no idea. All
21 were, where she stayed?                           21 I know is when she was in the corporate office,
22     A. No, they switched hotels because he's      22 it was rare, when they came anyway. And even
23 very picky about his hotels, Mr. Alberto, and     23 when he went to a meeting, she would accompany
24 they stayed at the Ritz one time, they stayed     24 him most of the time. That's all.
25 at another hotel that was owned in part by His    25      Q. And what was her function on those
                                              127                                                  129
1 Highness another time, etc. It didn't really 1 occasions? Did she take notes?
2 make a difference because Abu Dhabi is small 2       A. Very good question; I have no answer
3 enough, and the driver that was basically    3 for that, sir. Don't know.
                                               4
4 dedicated to them would just pick them up from        Q. So you're unaware of any work function
5 anywhere and bring them to office. It didn't 5 she filled?
6 matter.                                      6       A. No, sir. Doesn't mean she wasn't
7        Q. Who was that driver?               7 doing it, okay, but I have not even seen her
8       A. A gentleman by the name of Nasir; I 8 take minutes when we were having meetings.
9 don't know his last name. An Indian national,9       Q. Okay. And normally in your role as
10 I think.                                    10 the head of Human Resources, would you know
11                                             11 what an employee's functions was at a meeting
         Q. Okay. And do you know if Mr. Alberto
                                               12 like that?
12 and Ms. Holcombe generally stayed at the same
13 hotel?                                      13      BY MR. DEITCH:
14      A. Yes, they did, absolutely. And when 14          Objection to form.
                                               15
15 her aunt was also his assistant, they stayed at     BY THE WITNESS:
16 the same hotel.                             16          The assistant, including her aunt,
17      Q. So, if Laurie came to Abu Dhabi with17 would take all the minutes of the meeting. But
18 Mr. Alberto, then she --                    18 I repeat, her aunt was a very, very experienced
19      A. Exactly.                            19 executive assistant. This young lady had, in
20      Q. Got it. Okay.                       20 my opinion, you know, very little experience in
21      A. Which is normal.                    21 administrative assistant. That's all.
22      Q. Are you aware of any occasions when 22      BY MR. STREIT:
23 Ms. Holcombe travelled to Abu Dhabi with    23      Q. Did Mr. Alberto allow her any time off
24 Mr. Alberto where they did not spend time   24 when they were in the United Arab Emirates,
25 actually working at the office there in Abu 25 just to, you know, sightsee, shop, anything
                                    DENISE TURCOT S.O./OCR                                   MA)ON
1:18cv191-TSE-JFA                                                                              HANI FARAG
October 11, 2018                                                              Direct Examination by Mr. Streit

                                                    130                                                  132
1 like that?                                              1        Q. Late summer 2017?
2        A. As the drivers, I'm not sure how              2        A. Well, she was hired in 2017, right,
3 relevant, but anyway, as the drivers were under         3 full time, so it would be late summer of 2017.
4 my responsibility, through the supeNisor of             4        Q. Okay.
5 support seNices, you know, the next morning,            5        A. Something like that. Wait a minute.
6 I would say I was going somewhere, or one of            6 It would be earlier than that because I was
7 the other senior guys was going somewhere, and          7 still employed, and I left in May 2017, so it
8 we needed a driver, because parking over there          8 had to be earlier than that. Sorry.
9 is just a nightmare.                                    9        Q. And actually that's an excellent
10            So they drive you, they wait for you,       10 segue. Did there come a time when Northstar
11 and they bring you back. And she said, "Nasir          11 began laying off personnel?
12 is still in Dubai." And my answer was,                 12       A. Yes, sir.
13 "Christ, what the hell is he doing in Dubai?"          13       Q. When was that?
14 And she said, "Well, Reno and his assistant            14       A. Well, when the Egyptian initiative
15 flew in to Dubai instead of flying into Abu            15 fell through, he basically directed us to start
16 Dhabi." That could very well happen, depending         16 laying off staff.
17 on flight times, availability, etc.                    17       Q. Mr. Alberto did?
18            When Nasir came back, I said, "What         18       A. Yes, which was quite frankly the right
19 the heck took you to two days to drive them to         19 thing to do, you know, we had to shed some of
20 Dubai to fly out?" He says, "Well, I wasn't            20 the expenses, and so we started doing that
21 doing that, I was driving them around from a           21 process, and we were still continuing to push
22 couple of shopping places to a couple of               22 through other channels the Egyptian initiative.
23 shopping places," and to my surprise, he said,         23          Once we could not get access anymore
24 "and her mom came to visit Dubai at the same           24 to the military because we were no longer
25 time." I said okay, fair enough.                       25 getting invitations to show up, that was it, he
                                                  131                                               133
1           I mean, the poor guy was - this is a   1 basically informed me, on the phone, "By the
2 very low-level employee, so I did not involve    2 way, I will not be able to you keep you." That
3 him into anything obviously. You're talking      3 was my termination speech.
4 about 3000 dirhams a month, which is about 700 4           And I said, "Interesting. I'm going
5 bucks. And I just said, "That's interesting."    5 to be in the office in DC in a couple of days,
6 That's it.                                       6 maybe we should discuss it." Okay.
7        Q. You said "she," you were referring to  7         And again, to be crystal clear, late
8 Hillary Holcombe's mother?                       8 the year before, I had already told him that my
9        A. That's right. Apparently travelled to  9 wife and I were going to come back to Montreal
10 Dubai, and he took them around for shopping,    10 around mid to end of 2017. So he basically
11 which is, you know, maybe she was going         11 superceded all that.
12 somewhere, maybe, you know, she was in transit, 12     Q. And when was that conversation with
13 maybe, maybe, maybe, I have no idea.            13 him?
14       Q. Do you know if she paid for her own    14     A. I believe March 2017, around there.
15 travel?                                         15 January, February, you know. First quarter, I
16       A. Who "she," the mother?                 16 would say.
17       Q. Now it's my turn; yes, the mother.     17     Q. Okay. Now, other than yourself, do
18       A. The mother, I would assume so. I       18 you know of any other individuals of the
19 would assume so. I don't think the company      19 company who were let go?
20 ever paid for family member travel. No way.     20     A. Yes, sir.
21       Q. And do you recall about when that was, 21     Q. Who else?
22 this shopping trip in Dubai?                    22     A. Some of the staff - I did the
23       A. It would be after her employment,      23 terminations myself. Some of the staff in
24 obviously, sometime late summer, but I couldn't 24 Operations were let go. That was mainly the
25 tell you, honestly, the specific month.         25 department impacted, but that was the bulk of
                                       DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                         HANI FARAG
October 11, 2018                                                         Direct Examination by Mr. Streit

                                               134                                                  136
1 the staff, to be fair.                             1 bonus in 2017?
2        Q. Do you know any of those persons by      2        A. Yes, I was anticipating being part of
3 name?                                              3 the senior management that would have received
4        A. I couldn't tell you, honestly. George    4 something once the first part of the
5 was one of them. If I see the names, I might       5 performance bond was paid.
6 recognize, if you don't mind. One second.          6        Q. And did you in fact receive that
7        Q. Sure. Are you looking to refer to        7 bonus?
8 something already marked?                          8       A. No, sir.
9        A. Yes, because they don't work for me.     9        Q. Do you know why you did not?
10 Yes, Exhibit 3. I sat through some of those       10      A. It's impossible to answer that
11 terminations. George Soter was one of them.       11 question straightforward. I can tell you that
12 There was three or four of them anyway. Rick      121 asked him about it. When I went to
13 Morris had resigned. They were not my             13 Washington two days later, we met and I said,
14 employees, I really don't remember, but I did     14 "One, this is no way to tell an executive
15 sit through because the HR coordinator, who was   15 that's been working with you for any length of
16 going to basically be the only HR person left,    16 time that his employment's coming to an end."
17 had no idea about how to handle any of this.      17 I said, "Two, I had dinner with Terry last
18 So I said, "You come with me, and you will see    18 night, he was aware of it before I was aware of
19 the first two or three, there's a process here,   19 it. That's not acceptable." He apologized,
20 etc.," and that was it.                           20 and I accepted his apology. Okay. Call it
21       Q. So the individuals who were let go, to   21 inexperience, whatever. I said, "That's fine,
22 the best of your recollection, are they all       22 just don't do that again. This is just not
23 shown on the chart in Exhibit number 3?           23 right. You talk to the employee, and then
24       A. Well, that chart is two years old,       24 after that, you can inform his colleagues. You
25 right. The more senior ones that were let go      25 do not tell his colleagues, and then I'm having
                                               135                                                   137
1 was Mr. Becka.                                   1 dinner with Terry, and something comes up that
2       Q. Lyle Becka?                             2 evening before, and all of a sudden I realize
3       A Lyle Becka. And Mr. Adam Gunn. Okay. 3 that he's fully aware of my situation. Crap."
4 There was - I think Mr. Jett resigned. I was     4 Okay, that's all.
5 terminated, which was - that's it. There was     5            So he apologized, and I said fine.
6 no change to the Finance department. In fact,    6 Then I asked him, I said, "Listen, I was
7 initially they told Mr. Agha that he was         7 planning to leave at the end of the summer
8 leaving. And then when I came back from the      8 anyway, after the performance bond; the first
9 hangar, things had changed. He was then told 9 part of the performance bond is coming. You
10 he was going to stay, and I said, "Good for     10 know that and I know that." And he said, "No,
11 you, you want to stick around, you stick        11 you know, there's not going to be anything for
12 around." I mean, I've known him for 40 years,   12 you when the performance bond," and I said
13 right?                                          13 that's fine. I did not even argue.
14          And then two months later, they        14          You know, honestly, by that time, I
15 changed their mind again, and got rid of him.   15 was just aching to go. That would have been
16 But I repeat, you know, the terminations of     16 May, it was my last day, so that would have
17 some staff had to be done due to cost control.  17 been, again, two, three months earlier.
18 You can argue with the selection of staff, you  18      Q. And again, just to clear up the
19 can argue with the level of staff, you can      19 pronouns, when you say "he apologized," you're
20 argue with the timing of the terminations, but, 20 referring to Mr. Alberto?
21 you know, do I agree as an executive and a      21      A. Mr. Alberto, he did, in his office, to
22 business person that, you know, where there are 22 be fair.
23 no contracts, we've got to reduce staff,        23      Q. Okay. So when was your last day
24 absolutely.                                     24 working at Northstar?
25      Q. Were you anticipating receiving a       25      A. Officially July, but because the
                                        DENISE TURCOT S.O./OCR                                    MA)ON
1 :18cv191-TSE-JFA                                                                          HANI FARAG
October 11, 2018                                                           Cross-Examination by Mr. Deitch

                                                 218                                                      220
1       Q. Okay. Were you aware that                    1 just giving you that as an example. When we
2 Ms. Holcombe was responsible for work relating        2 were in Cairo and we walk into the suite,
3 to the company's website?                             3 right, and they're having lunch in the same
4       A. Yes.                                         4 plate, literally, and sharing their meal, sure,
5       Q. And were you aware that she was              5 it could be very innocent, very, you know,
6 responsible for issues, other issues relating         6 etc., etc. It just didn't look right. That's
7 to media?                                             7 all.
8       A. No. No. And by the way, I called             8          I'm not familiar, but you will see it
9 Mr. Alberto to question the title of Chief            9 in the Affidavit, I'm not familiar with the
10 Marketing Officer, because, again, in my             10 cartoon Tinkerbell, but that's the nickname
11 industry experience, if you're going to have         11 that Terry gave her, whatever that means. It
12 somebody called that, it's 25 years of               12 didn't sound very complimentary, let me put it
13 experience and more. And he had already              13 to you that way.
14 promised the title, and there was nothing we         14      Q. And when was the first time you heard
15 could do, to Ms. Holcombe.                           15 Mr. Key speak about Ms. Holcombe using that
16      Q. So, when you say "there's nothing we         16 nickname?
17 can do," did you communicate to the sheik any        17     A. My god, it wasn't - using the
18 of these complaints?                                 18 nickname, it would have been about three, four
19      A. Absolutely not. I repeat, we were not        19 months after she arrived. But his first
20 authorized to talk to the sheik about anything.      20 complaint about her was literally a couple of
21 The only two people, I'll go back through it         21 weeks after she arrived.
22 again if you want, on the org chart that             22     Q. And what was that complaint?
23 communicated with His Highness were Mr. Alberto      23     A. He got very upset because he wrote to
24 and Mr. Dhaheri, okay. Mr. Key, Mr. Ali, and         24 her and he needed some stuff, and there was
25 Mr. Farag - I mean, I can't comment for Ali          25 zero response. So he called Mr. Alberto, and
                                                  219                                                   221
1 because of the finance side, but Mr. Key and I        1 basically told him that, you know, as a Vice-
2 would probably only see the sheik, I certainly        2 president of this company, when I write to your
3 only saw the sheik at the air shows.                  3 assistant, I expect her to respond. And
4        Q. If I understand your testimony              4 Mr. Key can testify to that if you care to ask
5 correctly, there was a point in time when you         5 him. That's all.
6 developed a concern that the company would be         6       Q. Okay, if you look at paragraph 24 of
7 exposed to liability because of what you              7 the Affidavit, which I believe is Exhibit 15.
8 believed was a relationship between Mr. Alberto       8 Okay, so in paragraph 24, you've listed some
9 and Ms. Holcombe?                                     9 observations about what you refer to as the
10       A. A potential relationship, first of          10 working relationship between Alberto and
11 all. And second of all, it wasn't just myself.       11 Holcombe.
12 It was Terry Key and myself.                         12      A. Yes.
13       Q. And when you say "a potential               13      Q. Okay, if you look at C, do you see
14 relationship," is that because, do I understand      14 that in - you say:
15 correctly, you never observed any conduct that       15          "In November 2016, Terry
16 led you to conclude conclusively that there was      16          Key, Alberto, Holcombe and
17 such a relationship?                                 17          I travelled to Washington,
18      A. Well, the key word in what you just          18          DC to attend a corporate
19 said, with respect, is conclusively. Okay?           19          meeting."
20 For example, we're in Cairo, okay, and I know        20     A. Hmm-hmm.
21 very well that my boss at the time does not          21     Q. Yes, you see that?
22 like to leave the hotel because of security          22     A. Yes.
23 matters, etc., etc., and she decides, the young      23     Q. Okay, you made a sound rather than a
24 lady decides she was going to go shopping;           24 word, that's why I was correcting you.
25 Mr. Alberto decided to join us. Okay? I'm            25     A. Yes. Yes. Sorry.
                                      DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                            HANI FARAG
October 11, 2018                                                            Cross-Examination by Mr. Deitch

                                                 222                                                       224
1      Q. That's not accurate, correct? That             1        Q. What did they say to you?
2 should have been October 2016?                         2       A. They basically said that, you know,
3      A. Whatever. I mean, when was AUSA? It            3 and Alexa, as she calls herself, had come to
4 was a day or two before, and I said that to            4 the show for about a day and a half over two
5 Mr. Streit. So we would have to go back and            5 days, that's it, and then left, and they never
6 check when the show was. We only went to               6 saw them again.
7 Washington because of the show. If the show            7       Q. The AUSA show is very large, isn't it?
8 was in October, it would have been a day or two        8       A. No, no, this is not AUSA, this is
9 before. If the show was in November, it would          9 Australia.
10 have been a day or two before. So, yep, I             10      Q. Oh, excuse me. Was this a large
11 could stand corrected here, instead of                11 convention?
12 November, it could be October.                        12      A. I've never been. I couldn't answer.
13     Q. Okay, earlier in your testimony, you           13      Q. Okay. So do you know whether
14 said that you in October 2016, you went to the        14 Mr. Alberto and Ms. Holcombe could have been
15 AUSA show?                                            15 there and those Operations staff simply did not
16     A. It depends when the AUSA was. I'm not          16 know whether they were there?
17 an encyclopaedia, Mr. David, okay. If AUSA was        17      A. I seriously doubt that, but the answer
18 in October, it would have been a couple of days       18 is no, okay. The answer is no, I don't know,
19 before. If AUSA was in November, it would have        19 but I seriously doubt that. Because usually
20 been a couple of days before. If you want to          20 when you go to an air show, I don't know if
21 check the internet, we can find out when AUSA         21 you've ever been, you have a tendency - you
22 was in Washington, DC in 2016 in a minute.            22 have to stay in your booth because clients, or
23     Q. Was it not important to you to be              23 potential clients, are passing by and - so you
24 accurate when you signed this Affidavit?              24 don't go walk around unless you're backed up,
25     A. I mean, no, it was, but the difference         25 etc., etc.
                                                   223                                                    225
1 between an October and a November 2016, it             1       Q. Well, who was manning the booth at the
2 would have been probably better to just put in         2 convention?
3 the bottom three months of 2016, or in the             3       A. I would assume it's James Jett and
4 bottom quarter. That would be more accurate.           4 David Williams, and potentially Lyle if he was
5       Q. Do you know where the information came        5 there, I don't know.
6 from that appears in this Affidavit that this          6       Q. Okay, so Mr. Alberto and Ms. Holcombe
7 travel was in November 2016?                           7 would not have been staffing the booth?
8       A. No, it's just myself.                         8       A. Yeah, but he was always at the booth
9       Q. Okay, and then in paragraph 24 d.,            9 when we were at AUSA, for example, he either
10 that refers to the meeting in Australia that          10 sat upstairs in the conference room, etc., and
11 you testified about earlier, correct?                 11 whenever people came, suppliers and clients, or
12      A. Yes, correct.                                 12 potential clients, he met with them.
13      Q. Who was the Operations staff? You say         13      Q. Do you know what day Mr. Alberto left
14 you were advised by the Operations staff about        14 the convention?
15 certain information. What Operations staff            15      A. No.
16 gave you that information?                            16      Q. And do you know who he travelled with?
17      A. Minimum would be James Jett, and Dave         17      A. Herself.
18 Williams. Minimum. I don't recall if Lyle had         18      Q. Excuse me?
19 gone with them or not, to be honest, but              19      A. Ms. Holcombe.
20 certainly James Jett and David Williams.              20      Q. Do you know if he left on the same day
21      Q. And when and how did they inform you          21 as any of the other people who travelled there?
22 of this information?                                  22     A. No idea. You'll get a better feel for
23      A. Oh, could have been a couple of weeks         23 that probably from the Finance department
24 after, two, three weeks after, I honestly don't       24 because they saw his expense report when it
25 recall.                                               25 came in.
                                       DENISE TURCOT S.O./OCR                                        MA)ON
1:18cv191-TSE-JFA                                                                             HANI FARAG
October 11, 2018                                                             Cross-Examination by Mr. Deitch

                                                   226                                                   228
1       Q. Okay. So did the Finance department           1 Affidavit. But the first call, yes, we were
2 reject his expense report?                             2 both there.
3       A. No idea. When a CEO tells you that            3        Q. So, when you provided information on
4 he's gone here for business meetings, etc.,            4 that call to Mr. Streit, Mr. Agha was able to
5 etc., it's pretty hard for a lower level, you          5 hear what you said, right?
6 know, controller to question. And I can assure         6        A. Absolutely.
7 you that the financial controller questioned on        7        Q. And when Mr. Agha provided
8 a few occasions. He went to his boss and he            8 information, you were able to hear what he
9 asked him to either approve, or sign, or get           9 said?
10 clarification because he wasn't going to do it.       10       A. Yes, sir.
11      Q. And what's the basis for what you just        11       Q. In paragraph 24 d., when you say:
12 described about the financial controller, which       12          "I was then surprised when
13 I assume is referring to Mr. Agha?                    13          advised by NorthStar's
14      A. That's right.                                 14          Finance department that the
15      Q. So what's your basis for, you just            15          expenses submitted
16 said that he did go and he did say --                 16          indicated they remained for
17      A. There were some expenses, and by the          17          more than one week."
18 way, not just his, anybody's expenses, that           18       A. That's right. That's the Australian
19 Mr. Agha would question.                              19 trip.
20          And the rule of thumb was very simple,       20       Q. You had no responsibility for expense
21 right, you go to your boss, and when it came to       21 reports, correct?
22 the CEO, he actually talked with Alberto a            22       A. No, sir.
23 couple of times, you can re-validate all of           23       Q. So why were you advised by the Finance
24 that tomorrow, and was told by his boss,              24 department about Mr. Alberto's expense report?
25 Mr. Ali, that Alberto had called and said that        25       A. Why was I advised by Operations that
                                                 227                                                        229
1 he no longer wants to get any calls from               1 they had only showed up for a day and a half?
2 anybody else about his stuff, except from Ali.         2 Because people were pretty frustrated, and one
3 And that's it. And you'll get that tomorrow            3 of my jobs was to calm them down.
4 under oath.                                            4        Q. So how was it that you calmed them
5       Q. How long have you known Mr. Agha?             5 down?
6       A. Oh, 40 years. We went to university           6        A. Basically just listened, and I
7 together.                                              7 basically guided that this is not your concern,
8       Q. Okay. And have you kept in touch with         8 and, hey, he may have other business in the
9 him throughout that whole period of time?              9 location, etc., etc., etc. That's all.
10      A. Absolutely.                                   10       Q. Because it's possible that that in
11      Q. Do you consider him a close friend?           11 fact was what happened?
12      A. Absolutely.                                   12       A. Absolutely possible. No question
13      Q. Okay. Have you spoken to him since            13 about it.
14 you left Northstar?                                   14       Q. So when, in paragraph 24 d., when you
15      A. Absolutely. And we spoke to                   15 cite that as an observation that's intended to
16 Mr. Streit together on the phone.                     16 suggest impropriety on the part of Mr. Alberto,
17      Q. So you and Mr. Agha were on the               17 it's possible there was no impropriety in this,
18 telephone at the same time with Mr. Streit?           18 isn't it?
19      A. Hmm-hmm.                                      19       A. It's possible that there was no
20      Q. And this is the conversation in which         20 impropriety, and it's possible that it was an
21 he interviewed you about the information that         21 exaggerated trip based on the number of days he
22 later appeared in your Affidavit?                     22 was at the business location.
23      A. Well, we each have separate                   23       Q. And you have no idea which one?
24 Affidavits, I don't know what's in his                24       A. No, I cannot confirm either/or, but I
25 Affidavit, but basically I have my own separate       25 know that, at the booth, he wasn't there.
                                      DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                            HANI FARAG
October 11, 2018                                                         Re-Direct Examination by Mr. Streit

                                                   270
1 show, if you want, I'm happy to re-read the
2 whole thing again.
3       Q. And take your time.
4       A. Absolutely. Two very minor
5 adjustments. One, Terry Key, typo, is not
6 Director of Operations, it's Vice-president, or
7 Senior Vice-president. That's on page 3,
8 middle of the page, item 15. And of course
9 what Mr. David highlighted is that the show was
10 in October, not November 2016.
11      Q. Okay.
12      A. That's all.
13      Q. Everything else, as far as you can
14 recall sitting here today, is absolutely
15 correct?
16      A. Everything else, as far as I can
17 recall sitting here today, is absolutely
18 correct.
19      Q. Okay. That's all I have.
20      A. All right. Thank you.
21      BY MR. DEITCH:
22           Thank you.
23 AND FURTHER DEPONENT SAYETH NAUGHT.
24 * * * * * * * * *
25
                                                    271
1            I, DENISE TURCOT, bilingual Official Court
2 Reporter number 264848-2 duly sworn as such, do
3 hereby certify that the foregoing is a true and
4 accurate transcription of the evidence herein,
5 the whole in accordance with the law.
6
7 And I have signed,
8                               Signature numerique de
9                               Denise Turcot
10
11               ·.
                      y
                          /  -, ON : cn=Denise Turcot
                                      Date: 2018.10.16 21 :47:46
12
13                                    -04'00'
14=-D=EN,....,.,I-=-s-=-E-=T..,.....,.U=-Rc-=-o=-=T=-------
15 Bilingual Official Court Reporter
16
17
18
19
20
21
22
23
24
25
                                                DENISE TURCOT S.O./OCR                             MA)ON
                                           l~I/\
                                           NorthStar
                                               AVIATION


    Name: Reno Alberto                                                             December 9, 2012


I                                I             PRESENT                 I            PROPOSED                       I
    Title                            CEO                                   CEO
    Effective date                                                         January 2013
    Company                                                                NSA USALLC.
    Level                            Senior Executive                      Senior Executive
    Basic Salary/ month              US$62.5k                              Same
    Basic Salary & Deferred          US$750.0k + US$250.0k                 Same
    Comoensation
    Performance Bonus                Discretionary                         Same
    BENEFITS
    Health insurance                 Yes                                   Same
    Transportation allowance         US$40.0k                              Sa:me
    Housing allowance/year           US$125.0k                             Same                        , th~
    Travel                           10% of basic salary                   Same             ~ c:CO~
                                                                                              11
    Tax Equalization 2012 only                                             us:$550.0k /    ;y " (2!;J,,I
    Tax Equalization 2013                                                  U5:$~01(per annum payable
    forward                                                                monthly and reviewed annually
                                                                           depending on US income tax rates




    Rationale/ Justification                                               As the basis for compensating the
                                                                           Executive has changed strictly
                                                                           due to business requirements, the
                                                                           Company will grant him Tax
                                                                           equalization assistance




                                            I confirm ha· ing obtained approval for these payments
                                                            Reno Alberto


                                                                                           t           EXHIBIT

                                                                                           I     net1C i.
                                                                                           I               .oCJ{
    G:\remun\exec\blank.doc                                                                    12/9/2012
                                               NorthStar
                                                   AVIATION
                                                                                                   February 3, 2013



Memorandum:

To: H. Farag, VP HR

   N. Ali, Dir. Finance



From: Chief Executive Officer



Subject: Personal Income Taxes 2012



This is to confirm that I have received the Company's contribution to my personal income tax bill for
calendar year 2012 and have personally remitted the required payments.

Thank you,




Reno Alberto




             Northstar Aviation USA, L.L.C. - 1000 Connecticut Ave, NW Suite 900 - Washington DC, USA 20036
                           Tel: +1 (202) 787 5870 - Fax: +1 (202) 776 0136 - www.usanstar.com
                                                      .r--11. . ,
                                                      L~\
                                                      NorthStar
                                                         AVIATION


          Name: Reno Alberto                                                                  February 3, 2013


      I                                    I              PRESENT                 I            PROPOSED                   I
          Title                                CEO                                    CEO
          Effective date                                                              January 2013
          Company                              NSALLC                                 NSA USALLC.
          Basic Salary                         US$750.0k                              rn;$1,ooo.ok
          Basic Salary / month                 US$62.5k                               US$83.3k
          Differed Compensation                US$250.0k                              Nil
          Performance Bonus                    Discretionary                          Same
          BENEFITS
          Health insurance                     Yes                                    Same
          Transportation allowance             US$40.0k                               Same
          Housing allowance/year               US$125.0k                              Same
          Travel                               10% of base, US$75.0k                  10% of base, US$100.0k
          Tax Equalization 2012                                                       rni$550.0k
          ONLY                                                                        (payable before January 15, 2013)
          Tax Equalization 2013 (at                                                   rn;$873.0k per annum payable
          42%*) & beyond (TBD)                                                        monthly & reviewed annually.
                                                                                      Amount is dependent on US
                                                                                      ineome tax rates




          Rationale I Justification                                                A.f the basis (pr com12.ensating_
                                                                                   the Executive has chang_ed
                                                                                   strictlr. due to business
                                                                                   re,zuirements2 the Com12.an1?., will
                                                                                   g!CLnt him Tax 12.rotection
                                                                                   assistance (pr his annual
                                                                                   comU,,ensation excluding bonuses
          *Tax rate provided by CEO after consultation with PWC




          -c~~----------

~
          Prepared by:
          VPHR                                 I confirm tha I obtained all required approvals for these payments
    'I'
                                                                     Reno Alberto



          G:\remun\exec\blank.doc                                                                         2/412013
                                         ,((32\
                                         NorthStar
                                          AVIATION


    Name: Reno Alberto


I                              l           PRESENT                   l             PROPOSED                     .7
    Title                          CEO                                   CEO
    Effective date                                                       March 2013
    Company                                                              North Star USA
    Level
    Basic Salary / month
    Basic Salary / year
    Performance Bonus
    BENEFITS
    Health insurance
    Transportation allowance
    Housing allowance/year
    Travel
    TOTAL CASH / year
    % change
    OTHER CONDITIONS
    FINAL Income tax payment                                             O:ne time gross payment of
    for 2012                                                             US$ I 06,224 (net US$ 62,330)
                                                                         based on a 42% tax rate
    Rationale/ Justification                                             F.inal income tax payment for
                                                                         2012 as per PWC's email dated
                                                                         JYlarch 11, 2013 which is based
                                                                         on the "actual" filing &
                                                                         remittance and response for
                                                                         income tax vear 2012.




                                            I confirm that I received all required approvals for this payment




prepared by
                                              ~:to·-----------------------------
  VPHR                                                       CEO




G:\remun\exec\blank.doc                                                                       3124/2013
Title                       CEO
                                     PRESENT
                                                                     -
                                                                   CEO
                                                                                     PROPOSED



Effective date                                                     Januarv 27, 2014

Company                     North Star Aviation                    North Star Aviation



Basic Salary / month                                               Sarmi
Basic Salary / year                                                Same
Discretionary Bonus                                                US$Jl,200,000.00
BENEFITS
Health Covera2e                                                    Same
Transportation /year                                               Same
Housing allowance/year                                             Same
Travel/year                                                        Same


TOTAL CASH / year                                                  Sa.mi~
%Cha~e                                                             n/a
OTHER CONDITIONS
Scboofin2 Fees                                                     n/a

Life Insurance                                                     Same




Rationale / Justification                                          Pay1out for 2013 performance




                               I confirm that I received ALL necessary authorized approvals for this
                               bonus payout.



___" t ~ ----------                                             -·-----.....................________________~-------. . ..
Prepared: H.Farag                                   Confirmed
                                                  Reno Alberto, CEO




G:\remun\exec\blank.doc
                                                                                                       1127M
                                         .&12\
                                         NorthStar
                                             AVIATION


    Name: Reno Alberto


I                              I             PRESENT              I              PROPOSED                        I
    Title                          CEO                                Sarne
    Effective date                                                    April 1, 2014
    Company                        NSA USA                            Sarne
    Basic Salary / year            $1,000,000                         Same
    Tax Assistance                 $874,000 (2014)                    Sarne
                                   adjusted annually

    Performance Bonus              Discretionary                      Sarne
    BENEFITS
    Car allowance                  $39,996 I year                     Sarne
    Housing allowance              $125,688 I year (AED 460.0k)       Nil
    Travel allowance               $100,000 I year (10% of base       Nil
                                   salary)
    Cost of                        Nil                                $225,688 I year
    living: allowance
    TOTAL CASH / year              Gross $2,139,684 I year            Gross $2,139,684 I year
    % change                                                          No change
    OTHER CONDITIONS
    Health insurance               Yes                                Sarne
    Severance                      Yes                                Sarne
    Life insurance                 Yes                                Sarne
    Probation                      Not applicable                     Sarne
    Rationale/ Justification                                          As CEO position had to be
                                                                      relocated to Washingtn DC for
                                                                      bus.iness development purposes,
                                                                      Housing & Travel allowances
                                                                      were eliminated and New Cost of
                                                                      Living allowance was applied


                                                                      I confirm that I received all
                                                                      necessary approvals to implement
                                                                      thi:, compensation plan



                                                                       11~~
                                                                      L   l~.V-~!.ff..~~--- 2 3Ao/jp-   I   I~
                                                                          ]~eno Alber~, date
                                                                          CEO


G:\remun\exec\blank.doc                                                                    3/20/2014
                                           QA
                                           NorthStar
                                                AVIATION



    Name:     Reno Alberto

I                                I              PRESENT    I               PROPOSED                       I
    Title                            CEO                       same
    Effective date                                             April 14,2014
    Company                          NSA USA                   same




    BENEFITS
    Additional Tax payment for                                 GROSS: US$155,049
    2013                                                       (Net: US$90,006)




OTHER CONDITIONS
Rationale/ Justification                                       Final income tax payment for
                                                               calendar year 2013 as per PWC
                                                               calculations (email dated April 13 & 17,
                                            i
                                                               2014)




                                                                I confirm that I received all
                                                                necessary approvals for this
                                                                payment.




                                                                                 .


                                                                        ~eno Alberto
                Prepared                                                    CEO




G:\remun\excc\blank.doc                                                                4/l:!/2014
                                     ,&12\
                                     NorthStar
                                      AVIATION


    Name:     Reno Alberto

I                                I     PRESENT   I            PROPOSED                   I
    Title                                            CEO
    Effective date                                   August 10, 2014
    Company                                          NSA




    Virginia state tax payment                       US$149,500
    on Performance Bonuses
    oaid in 2014

    lncme tax implication                            U:S$136,351
    Federal+State+FICA




    TOTAL                                            US$285,351




    Rationale/ Justification                         Additional tax payment"on an
                                                     exception basis" due to change in
                                                     residence from Washington state
                                                     to Virginia state on bonus
                                                     payments made in 2014 until the
                                                     end of July

                                                     J confirm having received all
                                                     t.he necessary approvals for
                                                     this special payment




                                                            Reno Alberto
           Prepared                                             CEO
G:\remun\exec\blank.doc                                                9/18/2014
Name: Reno Alberto

                                         PRESENT                          .'PROPOSED
Title                                                              CEO
Effective date                                                     December 2015
Company                                                            NSA


Discretionary Bonus                                                US$1,500,000.00 (Gross)




Note                                                               Less applicable taxes




I confim1 having received all the necessary approvals for this special payment




-~c_ _ _ _
Reno Albc110, CEO

Date:




                                                                                      I li21fl5
                                                                                                                        a,   EXHIBIT

                                                                                                                        I Fflf: IJ6., q
                                                                                                                        I



:-- =--,-~ . --~ .,.~ .. --~- ·_ .·   *~       -     --




                                                '
    ~. - - . . ..                          ~
                                                           .
~  ~  .           . . . ~                      ' .    ·.

                                                               ElVIPLOYMENT PRACTICES LIABILITY POLICY
    ]/:·\···.•.•··•·•:·

                                                                     PRESIDENT           VICE PRESIDENT and SECRETARY
                                                                  Christopher L Peirce           }.fark C. Touhey




                    Mil                    I

                                                                                                                        NSA000281
                                                                                            · Lil

 Employment Practices Liability Policy
                                                                                         t    .·-··.,erty
                                                                                               Surplus Insurance
                                                                                              CorPoration,.,



                LIBERTY SURPLUS INSURANCE CORPORATION
                 (A New Hampshire Stock Insurance Company, hereinafter the "Insurer")
                                175 Berkeley Street, Boston, MA 02116
                                  Toll-free number: 1-800-677-9163


                     EMPLOYMENT PRACTICES LIABILITY POLICY
                              DECLARATIONS

 THIS POLICY PROVIDES CIAIMS MADE AND REPORTED COVERAGE. THE COVERAGE IS
 PROVIDED ON A DEFENSE WITHIN THE LIMITS BASIS. COSTS INCURRED BY THE INSURER
 IN DEFENDING CLAIMS WILL REDUCE THE LIMITS OF LIABILITY. VAIUOUS PROVISIONS IN
 THIS POLICY RESTRICT COVERAGE.      READ THE ENTIRE POLICY CAREFULLY TO
 DETERMINE RIGHTS, DUTIES AND WHAT IS AND IS NOT COVERED.

 Policy No:    EPLSNYABFY1X001
 Renewal Of:   N/ A

 Item I.        PARENT ORGANIZATION:                 Northstar Aviation USA LLC

                ADDRESS:                             1750 Tyson Blvd. Suite 1500
                                                     McLean, VA 22103




Item II.        POLICY PERIOD:                       INCEPTION DATE:               March 7, 2017
                                                     EXPIRATION DATE:              March 7, 2018
                                                     12:01 A.M., local time at the address of
                                                     the Parent Organization as stated above.

 Item IlI.      LIMIT OF LIABILITY:                    $2.,000.,000
                lvfa..mnum aggregate Limit of Liability for all Claims made per Policy Period and the R-:tended
                Reporting Period, if applicable under all Section 1. Insuring Agreements, including Defense C,osts


Item IV.        RETENTION:
                Each Claim:                          $10,000(Retention is inclusive of Detense Costs)


 Item V.        THIRD PARTY COVERAGE ELECl'ED
                Third Party Claim Coverage Elected:
                Sublimit of Liability:            $2,000,000
                Retention:                        $10,000


 Item VI.       EXTENDED REPORTING PERIOD:
                Extended Reporting Period (If Purchased)

                A.          Additional Premium:      75%
                B.          Duration:                One Year




                                                                                                                     NSA000282
                                                                                              ~~Liberty
                                                                                                ~ Surplus ll_)surance
                                                                                                  Corpo:tationw
Employment Pl'actices Liability Policy


Item VII.         COINSURANCE PERCENT:                          0%


Item VIII.        PENDING OR PRIOR DATE:

                  A.    Section I. Insuring Agreement A.:       lvfarch 7, 201 7
                  B.    Section I. Insming Agreement B.:        1farch 7, 2017 (If elected)

Item IX.          CONTINUITY DATE:                              March 7, 2017



Item X.           Notice and reporting.

                  Notice of Claims and Potential Claims:               All other notices to be sent to:

                  Attn: Specialty Casualty Claims                      Attn: Employment Practices Liability Dept.
                  Liberty International Underwriters                   Liberty International Underwriters
                  55 Water Street, 23 rd floor                         55 Water Street, 23 rd floor
                  New York, NY 10041                                   New York, NY 10041
                  Facsimile: 212-208-4290
                  Email: Dand0Notice@libertyiu.com



Item XI.          ENDORSEMENTS FORMING PART OF THIS POLICY AT ISSUANCE:                                     1-5



Item XII.         PREMIUM:                             $6,500
                  TRIA PREMIUM:                        N/A

Item XIII.        SURCHARGES:                          N/A

171is Declarations page, together with the Application, the attached Employment Practices Liability Policy Form, and all
endorsements thereto, shall constitute the contract between the Insurer and the Parent Organization. This Policy is
valid only if signed below by a duly authorized representative of the Insurer.


                                                                                      /
                                                                                          .,,.f_...o._ c,~o:A
                                                                                             ....
                                                                                                              o_ _ ./
                                                                                                           ~ -,.......

                                                                                      '                       \'"""'-,J
                                  PRESIDENT                                 VICE PRESIDENT and SECRETARY
                               Christopher L. Peirce                                Mark C. Touhey




                                                                                                                          NSA000283
                                                                                                          .... b··.·
                                                                                                          Li     e
                                                                                                          Surplu~-u1an<.-e
                                                                                                          Corporaboll,u
 Employment Practices Liability Policy

                         LIBERTY SURPLUS INSURANCE CORPORATION
                           (AN ew Hampshire Stock Insurance Company, hereinafter the "Insurer,,)
                                                175 Berkeley Street., Boston, MA 02116
                                                  Toll-free number: l-800-677-9163


                                  EMPLOYMENT PRACTICES LIABILITY POLICY
  (NOTICE: Words imd phrases in bold, other than the headings, have a specific meaning and are defined in Section III
                                                     below.)

 THIS POLICY PROVIDES CLAIMS MADE AND REPORTED COVERAGE. THE COVERAGE IS
 PROVIDED ON A DEFENSE WITHIN LIMITS BASIS. COSTS INCURRED BY THE INSURER IN
 DEFENDING CLAIMS WIIL REDUCE THE LIMITS OF LIABILITY. VARIOUS PROVISIONS IN THIS
 POLICY RESTRICT COVERAGE. READ THE ENTIRE POLICY CAREFULLY TO DETERMINE
 RIGHTS, DUTIES AND WHAT IS AND IS NOT COVERED.

 This policy may be subject to surplus lines taxes, stamping fees, surcharges, and certain surplus lines
 reporting requirements mandated by state regulations. The Surplus Lines Broker is responsible for the
 disclosure of all related taxes, surcharges, and fees. The Surplus Lines Broker is also responsible for the
 applicable surplus lines reporting requirements including but not limited to the submission of diligent search
 forms

 In reliance upon the tmthfulness and accuracy of the statements made in the Application, which is attached and made a part
 of this Policy, and in consideration of, and subject to, the payment of premium when due, the Parent Organization agreeing
 to pay the Retention specified in Item IV. of the Declarations or Item V., if applicable and subject to the terms, conditions,
 and exclusions of this Policy, the Insurer and the Insureds agree as follows:

I. INSURING AGREEMENTS

   A.        The Insurer will pay on behalf of the Insureds all Loss which they shall become legally obligated to pay as a result of
             a Claim first made against an Insured for a Wrongful Act taking place before or during the Policy Period, and
             reported to the Insurer during the Policy Period, or Extended Reporting Period (if applicable) . pursuant to
             Section VI. of this Policy

   B.        Third Party Liability (Elective)

             If Tilird Party Liability coverage is elected and is indicated in Item V. of the Declarations, the Insurer will pay on
             behalf of the Insureds all Loss that the Insureds shall \.Jecorne legally obligated to pay as a result of a Third Party
             Claim first made against the Insured for a Third Party Wrongful Act taking place before or during the Policy
             Period, and rcp01ied to the Insurer during the Policy Period or Extended Repotting Period, (if applicable)
             pursuant to Section VI. of this Policy.

II. COVERAGE EXTENSIONS

        A.     Spousal/Domestic Partner Liability

               Under this subsection, the term "spouse" shall include any person recognized by any applicable federal, state, local
               or foreign law as having the same rights as a lawful spouse.




 MM            12




                                                                                                                                  NSA000284
                                                                                                    Lib
                                                                                                    Surpl:~urance
                                                                                                   Corp,oration,.
Employment Practices Liability Policy

       If a Claim against an Insured Person includes a claim against the Insured Person's lawful spouse solely because
       of:

       1.   such spouse's status as spouse of the Insured Person; or

       2.   such spouse's ownership interest in property that the claimant seeks as recovery for alleged Wrongful Acts or,
            if TI1ird Party Liability coverage is purchased, Third Party Wrongful Acts of the Insured Person;

       then all Loss that such spouse becomes legally obligated to pay on account of such Claim shall be treated as Loss
       that the Insured Person becomes leg-ally obligated to pay 011 account of the Claim made against the Insured
       Person, only if and to the extent such Loss would be covered if incurred by the Insured Person. This coverage
       extension does not apply to any Claim alleging a Wrongful Act or omission by the Insured Person's spouse.

  B.   Estates and Legal Representatives

        In the event of the death, incapacity, or bankruptcy of an Insured Person, any Claim made against the estate,
       legal representatives, heirs, or the assigns of such Insured Person for a Wrongful Act or, if Tilird Party Liability
       coverage is elected, Third Party Wrongful Acts by such Insured Person, shall be deemed to be a Claim against
       such Insured Person.

  C.   Extended Reporting Period

       If tl1e Insurer or tl1e Parent Organization fails or refuses to renew tllis Policy or if the Parent Organization
       cancels this Policy, any Insured shall have the right to an extension of the coverage granted by this Policy for
       the duration of time set forth in Item Vl.B. of the Declarations following tl1e effective date of such cancellation
       or non-renewal. Such extension of coverage shall apply solely witl1 respect to Wrongful Acts and, if TI1ird
       Party Liability coverage is elected, Third Party Wrongful Acts taking place before the effective date of such
       cancellation or non-rene\val and otherwise subject to coverage under this Policy. A written request for this
       extension, together witl1 payment of the E.xtended Reporting Period Premium set forth in Item VI.A. of the
       Declarations, must be made within 30 days after the effective date of cancellation or non-renewal of the Policy.
       Such Extended Reporting Period Premium shall be deemed fully earned as of such date. TI1is extension shall
       not apply if this Policy is terminated by the Insurer for failure to pay any premium when due.

       TI1e extension of coverage for the Extended Reporting Period shall not in any way increase the Limit of Liability set
       forth in Item III. of the Declarations.

  D. Punitive Damages Coverage

       Loss shall include Punitive Damages to the extent such damages are insurable under the laws of any state or
       jurisdiction which has a substantial relationship to the Insured(s), the Insurer, this Policy or the Claim, provided
       that such jurisdiction is:

            1.   where the Punitive Damages were awarded or imposed;

            2.   where tl1e Wrongful Act, or if 111ird Party Liability coverage is elected, Third Party Wrongful Act
                 underlying t11e Claim took place;

            3.   where either the Insurer or any Insured is incorporated, has its principal place of business or resides; or

            4.   where this Policy was issued or became effective.




                                                                                                                           NSA000285
                                                                                                      --IJberty
                                                                                                         Surplus l~s1nani.;,--e
                                                                                                         Co1~po:tahcni.v
  Employment Practices Liability Policy

              If the Insured determines in good faith that Punitive Damages .ii1 a Claim are insurable, the Insurer shall not
              challenge such determination unless requteed to do so as a matter of public policy.


III. DEFINITIONS

  l\..   "Application" means the written application for this Policy and all attachments and materials submitted in connection
         with or inco1porated in the written application. The Application sha11 be deemed attached and incorporated into this
         Policy.

  B.     "Claim" meam:

              1.   a written demand agaimt an Insured for monetary or non-monetary relief (including any request to toll or
                   waive any statute oflimitations);

              2.   a civil proceeding against an Insured for monetary or non-monetary relief which is commenced by the
                   service of a complaint, or similar pleading,

              3.   an arbitration or other altemati,'e dispute resolution proceeding commenced by the Insured's receipt of a
                   written request or dei-nancl for such proceeding;

              4.    a formal administrative or regulatory proceeding, including without liniitation any proceeding by or before
                   the Office of Federal Contract Compliance Program, the Ec1ual Employment Opportunity Com.mission,
                   commenced by the Insured's receipt of a notice of charges, or any other similar federal. state or local
                   governmental authority located anywhere in the world;

                   against any Insured for Wrongful Acts or, if Third Party Liabiltty coverage is elected, Third Party
                   Wrongful Acts, including any appeal from there.

                    Claim shall not mean any labor or grievance proceeding or arbitration that is subject to a collective
                   bargaining agreement.

  C.     "Defense Costs" means such reasonable and necessary, charges, fees, (including but not limited to attorneys' fees
         and experts' fees) a11d expenses incurred in defending or investigating a Claim, including the costs of mediation,
         arbitration, or other alLenrntive dispute resolution, and tlle premiwn for an appeal, attachment or similar bonds.
         Defense Costs arc included within, and arc not in addition to, the applicable Limit of Liability set forth at Item III. of
         the Declarations. 'T11e sala1.y or other compensation of any Insured, Employee or Executive Officer are not Defense
         Costs.

  D.     "Employee" means ai1y past, present, or foture employee whose labor or service is directed and controlled by the
         Insured Organization in the ordinary course of business, indudi.ng part-time, seasonal_, volunteer, interns, prospective
         and temporary employees as well as ii1clividuals employed in a supetvisory or managerial position. J\.n imlividual who is
         leased to the Insmecl Organization shall be n11 Employee, but only while acting ·within the scope of their employment
         for the Insured Organization. Employee also means any independent contractor who is alleging status as an
         employee of the Insured Organization. Independent contractor organizations are not Employees. Employees of
         Independent contractors are also not Employees., except for temporary or leased personnel rernined by an Insured, or
         persons claiming to be Employees., or persons determined to be joint Employees retained by an Insured.

  E.     "Executive Officer" meai1s the Chairperson, President, Chief R-..::ecutive ()fficer, Chief Operating Officer, Chief
         Financial Officer, Director of Human Resources_, Director of Risk Management, or in house General Counsel of the
         Insured Organization, or the Insured Organization's .fonctional equivalent for any such title.




                                                                                                                                NSA000286
                                                                                                      lil?e!ty
                                                                                                      Surplus I.a:sur:an,rie
                                                                                                      Cotpo:tatmn·,v
Employment Pmctices Liability Policy


F.   "Insurer" means the insurer sh.own in the Declarations.

G.   "Insured(s)" means the Insured Organization and Insured Persons.

H.   "Insured Person(s)" means a natural persons who has been, now is, or shall become:

         1.    Duly elected or appointed directors or officers of the Insured Organization or with respect to a Subsidiruy
               incorporated outside the United States, its functional equivalent;
         2.    An Employee of the Insured Organization.

I.   "Insured Organization" merms collectively, the Parent Organization and any Subsidia1y, including any such entity
     operating as a debtor-in-possession.

J.   "Interrelated Wrongful Acts" means Wrongful Acts that are the same, related or continuous, or Wrongful Acts that
     arise out of, a common nexus of any fact, circumstance, situation, event, transaction, cause or series of causally
     connected facts, circumstances, sihiations, events, transactions, or causes.

K.   "Loss" means the total amount which the Insureds become legally obligated to pay on account of each Claim., for
     damages (including front pay and back pay), judgments., settlements, pre- and post-judgment interest and Defense
     Costs for which iu1 Insured becomes legally obligated to pay on account of any Claim for a Wrongful Act, or if Third
     Party Liability coverage is elected, Third Party Wrongful Acts, subject to where coverage applies. Loss also includes
     liquidated damages awarded Lmder the Age Discrimu1ation in Employment Act (ADEA), Equal Pay Act (EPA), Family
     Medical Leave Act (FlVILA), imd Punitive Damages pursuant to subsection Il.D.

      Loss shall not include:

         '1.   Civil or criminal fines or penalties tmposed by law;

         2.    Taxes;

         3.    l\ny amount for which the Insureds are not fmancially liable or legally obligated to pay;

         4.    Employment-related benefits, stock options, perquisites, deferred compensation or any other type of
               compensation other than salary, wages or bonus compensation;

         5.    Any amount which is based upon, arising from, or in consequence of employment reinstatement of the
               claimant by the Insureds or the continued employment of the claimant;

         6.    1\ny amount which constitutes front pay, future damages or other future economic relief or equivalent thereof,
               if the Insureds has the option pursuant to a judgment or other final adjudication but fails to reinstate the
               claimant as an Employee;

         7.    Amounts uninsurable under the law pursuant to which this Policy is construed; or

         8.    ,\ny amount which constitutes severance payments or which is payable pursuant to any severance, benefit
               agreement, practice, or employment related policy.

L.   "Parent Organization" means the company designated in Item I. of the Declarations.




                                                                                                                           NSA000287
                                                                                                       Lil?~i:tv~,
                                                                                                       Surplus Insuraneie
                                                                                                      Cor)J-Ol'ationn,
Employment Practices Liability Policy

M. "Policy Period" means the period from the inception date set forth in Item II. of the Dec1arations to the expiration
   date set forth in Item II. of the Declarations, or its earlier termination pursuant to Section VII.I-I.

N.   "Punitive Damages" means pw1itive or exemplary damages or the multiple portions of multiplied d,miages.

0. "Retaliation" means any retaliatory treatment by an Insured relating to or alleged to be in response to wy of the
     following actual., threatened or attempted activities:

            1.   ]11e disclosure by an Employee to a superior or to any govemmental agency of any act by an Insured
                 which act is alleged to be a violation of any federal, state, local or foreign law, common or statutory, or any
                 rule or regulation promulgated thereunder;

            2.   TI1e exercise by an Employee of any right that such Employee has under law; or

            3.   The filing by an Employee of any claim under the Federal False Claims Act or any similar federal, state,
                 local or foreign "whistle-blower" law.

P.   "Subsidiary" means any entity in which more than fifty percent (50'1/.)) of the outstanding securities or voting rights
     representing the present right to vote for election of directors or equivalent positions are owned, in any combination, by
     one or more InsUl'ed Organizations.

Q. "Third Party"    means any natural person who is a customer, ·vendor, service provider or other business invitee of
     the InsUl'ed Organization. Third Party shall not include any Employee.

R.   "Third Party Clairn" means any Claim by or on behalf of a Third Party that alleges a Third Party Wrongful
     Act.

S.   "Third Party Wrongful Act" means:

            1.    Discrimination or harassment against a TI1ird Party, based upon age, gender, race, color, national origin,
                 religion, creed, marital status, sexual orientation or preference, gender identity or expression, genetic make
                 up testing, pregnancy, HIV or other health status, disability, or other protected status under federal, state
                 or local law.

T.   "\'v'rongful Act" means one or more of the following by an Insured in their capacity as such:

            1.   Wrongful Termination of an Employee;

            2.   Retaliation by an Insured(s) against an Employee;

            3.   Employment related misrepresentation against an Employee or an applicant for employment with an
                 Insured Organization;

            4.   Employment related libel, slander, false arrest, l1Lm1iliation, negligent infliction of emotional distress,
                 defamation 01: invasion of privacy against an Employee;

            5.   \Vrongful failure to employ or promote, \Vrongful discipline, wrongful deprivation of career opportunity,
                 wrongful demotion or adverse change in terms, conditions or status of employment; wrnngful failure to
                 grant tenure, negligent hiring or supervision, negligent training, negligent evaluation or retention, wrongful
                 reference., wrongful failure to provide or enforce corporate policies and procedures related to employment;




                                                                                                                              NSA000288
                                                                                                             Liberty
                                                                                                             S1.n:·plus It_1s·man~::-ie
                                                                                                             Corporatmnu,
      Employment Practices Liabili1y Policy

                6.   Employment related sexual or other \vorkplace harassment, including c1uid pro quo, and hostile work
                     environment;
                7.   Employment discrimination, including discrimination based upon age, gender, race, color, national origin,
                     religion, creed, marital status_, sexual orientation, or preference, gender identity or expression, genetic
                     makeup, o.r refusal to submit to genetic testi11g, pregnancy_, disability, HIV or other health stah1s, Vietnam
                     Era Veteran or other military status, or other protected status established under federal, state or local law;

                8.   Violation of the Family !'v1eclical Leave Act (FlvILA);

                9.   Violation of an individual's civil rights relating to any of the above.

      U.    "\Vrongful Termination" mefms termination (either actual or constructive) of an employment relationship in a
            m,mner which is wrongful or ag-ainst the lmv, including brel'tch of an implied agreement.

IV.        EXCLUSIONS

      A.    1l1e Insurer shalJ not be Ii.able to make any payment for Loss in connection with l'tny Claim against an Insured:

                1.   for bodily injury, sickness, disease, death of any person, or for damage to, destruction of, or loss of use of any
                     tangible property; however, this exclusion shalJ not apply to emotional distress, mental anguish, or humiliation;

                2.   based upon, arising from, or in any way related to any fact, circrnnstance, or situation which has been the
                     subject of any written notice under ar1y imurance policy of which this Policy is a renewal or replacement or
                     under any other policy.

                3.   based upon, arising from, or attributable to any dem,md, suit, or other proceeding pending against any Insured
                     on or prior to the applicable Prior Litigation Date set forth in Item VIII. of the Declarntions, or any fact,
                     circumstance or situation underlying or alleged therein;

                4.   based upon, arising from, or attributable to any alleged violation of the responsibilities, obligations, or
                     duties imposed by law;
                             a) any state, federnl or local law governing \Vorkers' compensation, unemployment insurance,
                                social security, disability benefits or similar law; the Employee Retirement Income Security Act
                                 of 1974 (except Section 510 thereof); the Occupational Safety and Health Act; the Federal
                                 False Claims Act; the Fair Labor Standards Act (except the Equal Pay Act) rmy other similar
                                 state or local law concerning wage and hour practices, including but not limited to any Claim
                                 for overtime, off-the-clock work, failure to provide rest or meal periods, failure to reimburse
                                 expenses, improper classification of employees as exempt or non-exempt, failure to timely pay
                                 wages, conversion, unjust enrichment or unfair business practices; provided, however, that this
                                 shall not apply to a Claim by an Employee for Retaliation based upon the actual or alleged
                                 exercise by an Employee of any rights by reason of the foregoing statues, rules or regulations.

                            b)    the Consolidated Omnibus Budget Reconciliation Act of 1985_; the Racketeer Influenced and
                                  Corrupt Organization Act; the National Labor Relations Acts, Labor rvfanagement Relations
                                 A.ct, or any similar state or local law that pertains to the rights of employees with respect to
                                 Union, unionizing, or collective activities in the workplace or any obligations of employers with
                                 respect to such employee activities: however, this exclusion will not apply to any Claim for
                                 Retaliation with respect to the foregoing.




                                                                                                                                     NSA000289
                                                                                                             Liberty
                                                                                                             Sirrplus l1!sutanire
                                                                                                             Corporation.,
     Employment Practices Liability Policy

                5.   based upon., arising from, or i.n any way related to any actual or alleged obligation of any Insured under
                     any express written contract: or agreement; this exclusion shall not apply if and to the extent such
                     obligation would have existed in the absence of the written contract or agreement_;
                6.   for Loss attributable to or arising out of a criminal investigation or crin1inal proceeding brought against any
                     Insured in any jmisdiction.

                For purposes of determining the applicability of any exclusions, the Wrongful Act of any Insured Person shall not
                be unputed to ar1y other Insured Person.


     B.    ]11e Insurer shall not be liable for that part of Loss, other than Defense Costs in connection with any Claim against
           an Insured:

                1.   the cost associated with providing reasonable accommodations required by the Americans with Disabilities
                     Act of 1990, or any amendment thereto, or any similar federal, state or local law;

                2.   the costs associated ·with costs of training, re-education, sensitivity or minority development programs or other
                     corporate programs, policy or seminars;

                3.   based upon, arising from, or attributable to any actual or alleged violation of responsibilities, obligations or
                     duties for the \'forker Adjustment and Retraining Notification Act

V.        LIMITS OF LIAJ3ILI1Y, RETENTIONS AND COINSURANCE

     A     Limit of Liability

                1.   'Die maximum amount payable by the Insurer for all Loss under this Policy shall be the amount set forth in
                     Item III. of the Declarations. Defense Costs paid by the Insurer are included in and shall reduce the Limit of
                     Liability.

                2.   AlJ Claims arising from the same Wrongful Act or Inter.related Wrongful Acts shall be deemed one Claim
                     and shall be deemed first made on the date tbe earliest of such Claims is first made, reg-arclless of whether
                     such date is before or during the Policy Period or Rxtended Reporting Period, if applicable.

                3.    Claims subject to Insuring Agreement LB. are subject to the 'I11ircl Party Liability coverage Sublimit of
                     Liability and Retention specified in Item V. of the Declarations. TI1e sublimit is the maxin1um aggregate
                     amow1t that the Insurer i.vill pay for all Loss from all TI1ird Party Claims, and is subject to, part o(, and not
                     in addition to, the Limit of Liability in Item III. of the Declarations.

     D.    Retention

                TI1e Insurer shall be liable for only that part of Loss arising from a Claim which is excess of the Retention amount
                only set fotih i11 Item IV. of the Declarations or Item V._, if applicable. 'D1e Retention shall be uninsured and shall
                be paid only by an Insured, regardless of the number of claimants, Claims made, or Insureds against whom a
                Claim is made.

                In the event the Insured Organization is unable to indemnify or advance costs on behalf of an Insured Person
                due to its financial insolvency, no Retention will apply to such Claim

     C     Coinsunu1ce Percent




                                                                                                                                    NSA000290
  Employment Prnctices Liability Policy

           TI1e Insurer shall be liable for that portion of Loss for each Claim, excess of the Retention, specified as the
           applicable Coinsurance Percent in Item 'VII. of the Declarations. TI1e Insurers lif1bility for Loss for each Claim
           shall apply only to that portion of Loss in excess of the applicable Coinsurance Percent specified in Item VII. of
           the Declarations. 'I11e Insurer shall have no obligation for such Coinsurance Percent.

VI. DEFENSE COSTS , SETTLEMENT, REPORTING AND NOTICE

  A.   Defense Cos ts and Settlements

           1.   The Insurer shall have the right and duty to defend any Claim against the Insureds to which this Policy
                applies, even if tl1e allegations in the Claim are groundless, false or fraudulent The Insurer's right and
                duty to defend includes, without limitation, the right and duty to appoint defense counsel. Amounts the
                Insurer pays for Defense Costs reduce the Limit of Liability.

           2.   The Insurer's right and duty to defend any Claim or to pay any Loss shall terminate upon the Insurer's
                payment of the Limit of Liability stated in Item IJI. of the Declarations. If the Insurer's right and duty to
                defend any Claim terminates by reason of payment of the Limit of Liability, the Insurer has the right to
                withdra-w from a11y further defense of any Claim by tendering control of said defense to the Insureds
                against whom the Claim is made.

           3.   ·n1e Insmeds shall not incur any Defense Costs, admit any liability, assume any obligation, agree to any
                settlement, or make any settlement offer with respect to any Claim without the Insurer's prior written
                consent, which shall not be m1reasonably withheld. Notwithstm1ding the foregoing, the Insurer)s consent
                shall not be required \vith respect to any Claim if the total Loss (inclusi\re of Defense Costs) arising from
                such Claim is less than sixty percent (60'Yo) of the applicable Retention set forth :in Item IV. of the
                Declarations or Item V., if applicable. TI1e Insurer shall not be liable for any settlement, Defense Costs,
                ass1unecl obligation or admission to which it hi:is not consented.

           4.   If with respect to any settlement offer or demand made in writing for a Claim for which the Insurer
                requests that the Insureds consent and an Insured should withhold such consent then if the total Loss
                incurred on account of such Claim is more than what would have been incurred had the Insureds
                consented to such settlement offer or demand, then the Coinsurance Percent applicable to such excess
                Loss shall be increased by adding ten (10) to the percent number shown in Item \<1I. of tl1e Declarations.

           5.   If tl1e Insurer or the Insureds recommend a settlement of a Claim which :is consented to by the Insurer
                and the Insureds, the Retention Amount shall be retroactively reduced by ten percent (10%) if such
                settlement was agreed to by the Insureds within tllirty (30) days of the claimants initial monetary demand.

           6.   The Insured shall giw to the Insurer all information, assistance, and cooperation, including providing all such
                documents and testimony, as the Insurer reasonably may require and, in the event of a Claim, and an Insured
                shall do nothing that may prejudice the Insurer's position or its potential or actual rights of recove1y.

  B.   Reporting and Notice

           1.   J\ Claim shall be deemed to have first been made when received by an Insured.

           2.   As a condition precedent to any rights under this Policy, the Insureds shall give to the Insurer as soon as
                practicable written notice of any Claim or Third Party Claim_, if applicable, first made against any
                Insured during the Policy Period or the Extended Reporting Period but in no event later than:

                         a)   ninety (90) days after the expiration of the Policy Period; or




                                                                                                                             NSA00O291
                                                                                                              ·~bert.,L,
                                                                                                               Su·tplus Instn"im(::ie
                                                                                                               Corj)(,tafionw
       Employment Practices Liability Policy


                                  b)   tJ1e expiration of the Extended Reporting Period (if purchased).

                   3.    If during the Policy Period ar1 Insured should become aware of any fact, circurnsta.nce or Wrongful Act
                        that reasonably may be expected to give rise to a Claim, and if such circumstance or Wrongful Act is reported
                        to the Insurer during the Policy Period in writing with particulars as to the nature and date of such
                        circumstance or Wrongful Act, the identity of any potential claimant, the identity of any Insured, including
                        that of any natural person, involved in such circumstance or Wrongful Act. and the manner in which the
                        Insured fast became aware of such circumstance or Wrongful Act, then any Claim subsequently arising from
                        such circumstm1ce or \Vrongful Act shall be deemed w1der this Policy to be a Claim made during tl1e Policy
                        Period.

                   4.   Notice of any Claim, circumstance, Wrongful Act or Third Party Wrongful Act, if applicable, first made
                        during the Policy Period shall be in writing and given by prepaid express courier, certified mail, email or
                        facsimile to tJ1e address show in Item X. of the Declarations.

                   5.    All other notices under any provision of this Policy shall be sent in writing by prepciid express courier,
                        certified mail or facsimile and shall be effective upon receipt thereof by the addressee. Notice to the
                        Insureds shall be given to the Parent Org·anization at the address shown in Item I. of the Declarations.
                        Notice to the Insurer shall be given to the appropriate party at the address set forth in Item X. of the
                        Declarations.

VII.         GENERAL CONDITIONS

       A.     Representations and Severability respect to i\.pplication

              1.   The Insureds represent that the statements and representations contained in the Application are true and
                   shall be deemed material to the acceptance of the risk oc the hazard assumed by the Insurer under this Policy.
                   Th.is Policy is issued in reliance upon the truth of such statements and representations.

              2.   The Insureds agree that if the Application contains any material statements or representations tJiat are untrne,
                   this Policy shall be void as to:

                        a)   any Insured Person who knew the facts that were not truthfully disclosed, provided that such
                             knowledge shall not be imputed to a.ny other Insmed Person;

                        b)   the Insured Organization, if any Executive Officer knew the facts that were 110t trnthfully
                             disclosed; whether or not such In'sured Person or Executive Officer knew of such untruthti,{l
                             disclosure. in the Application.

       13.    Other lnsunmce

                   Unless expressly \Vritten to be excess over other applicable insunmce, this Policr is intended to provide primary
                   insurance; provided that if any Loss arising from any Claim made against m1y Insmed is also insured under
                   another valid and collectible policy(ies), then this Policy shall share such Loss with such other policy(ies) pro rata
                   based on die respecfr, e Limits of Liability set fo1th in the Declarations for this Policy and such other policy(ies).
                                         0




                                                                                                                                      NSA000292
                                                                                                            1=,iberty,,
                                                                                                           Surplus li:Sut"-.:'1ot'.(~
                                                                                                           Corporatmn,.,
Employment Practices Liability Policy

C.   Changes in Exposure

     1.   Acquisition of Parent Organization

          If during the Policy Period:

               a)    the Parent Organization merges i11to or consolidates with another entity such that the Parent
                     Organization :is not the surviving entity; or

               b)    another entity, organization, or person or group of entities and/or persons acting in concert acquires
                     stock or voting rights that result in ownership or voting control by the other entity~es) or perso.n(s) of
                     more thfrn fifty (50%) of the outstanding stock representing the present right to vote for the election of
                     directors of the Parent Organization, then coverage shall continue until the later of:

                           1.    tennination of the Policy Period, or
                          11.    any subsequent date the to which the Insurer may agree by endorsement,

                     but only with respect for Claims arising out of Wrongful Acts or, .if 111ird Party Liability coverage is
                     elected, Third Party Wrongful Acts taking place prior to such merger, consolidation or acquisition. As a
                     condition precedent to any coverage extension pursuant to this subsection, the Parent Organization
                     shall give written notice of such merger, consolidation or acquisition to the Insuter as soon as practicable,
                     together with such information as the Insurer may reasonably require. 1\.ny Claim made and reported
                     during such coverage extensions shall be deemed to have been made during the Policy Period iri which
                     such merger, consolidation or acquisition occurred.

     2.   Acquisition or Creation of Another Organization

          If during the Policy Period the Parent Organization:

                     a)     Acquires securities or voting rights in :mother entity or creates another entity that, as a result of such
                            acquisition or creation, becomes a Subsidiaiy, or

                     b)     Acquires any entity by merger into or consolidation with the Insured Organization)

          Then such entity and its Insured Persons shall be Insureds under th.is Policy but only with respect to Wrongful
          Acts, or it 'I11ircl Party Liability covcrag;e is elected, Third Party Wrongful Acts taking place after such acquisition
          or creation unless the Insurer agrees after presentation of all 8ppropriate :i.11fo1mation, to provide coverage by
          endorsement for Wrongful Acts or Third Party Wrongful Acts by such Insureds taking place prior to such
          acquisition or creation.

          If the total number of existing employees of the newly created or acquired Subsidiary is greater than twenty
          percent (20'~i) of the total number of Employees of the Insured Organizations, then the Parent Organization
          as a condition precedent to coverage with respect to such new Insureds, the Parent Organization shall give
          written notice of such acc1uisition or creation to the Insurer at the address indicated in Item X. of the Declarntions
          as soon as practicable, but no later than ninety (90) days after the effective date of such acquisition or creation,
          together with such information the Insurer may require and shall pay any additional premium required by the
          Insurer.



D.   Subrogation




                                                                                                                                    NSA000293
Employment Pmcticcs Liability Policy


          If the Insurer pays any Loss under this Policy, the Insurer shall be subrogated to the extent of such payment to all
          rights of recovery thereof, including without limitation, against an Insmed. The Insmeds shall execute all papers
          required and shall do everything that may be necessary to secure and preserve such rights. including the execution
          of such documents necessary to enable the Insurer effectively to bring suit in the name of the Insureds.

E.   Authorization Clause

     TI1e Insureds agree that the Parent Organization in Item I. of the Declarations shall act on their behalf with respect to
     coverage issues under this Policy, including without limitation the giving and receiving of notices hereunder, the payment
     or reh.1rn of premiums, and the negotiation and acceptance of endorsements.


F.   Amendment, Assignment and Headings

          1.   Any amendment to this Policy or assignment of an interest in this Policy, in whole or in part, shall be effective
               only if made by e.ndonement to this Policy signed by an authorized representative of the Insurer.

         2.    1l1e heridings to the provisions in this Policy, including those folmd in riny endorsements attached hereto, are
               provided for convenience only and do not affect the constniction hereof

G. Territory and Valuation

     All premiums, Limits of Liability, Retentions, Loss and other amoU11ts under this Policy are expressed and payable in the
     currency of the United States of America. If judgment is rendered, settlement is denominated or another element of
     Loss under this Policy is stited in a currency other th~u1 the United States of America dollars, payment under this Policy
     shall be made in United States dollars at the rate of exchange published in The U:'tia' Srreet Jottmal on the date the final
     judgment is reached, the amomit of the settlement is agreed upon or the other element of Loss is clue respectively.

     To the extent legally allowed, coverage under this Policy shall extend to Claims made and Wrongful Acts and, if Third
     Party Liability coverage is elected, Third Party Wrongful Acts occurring anywhere in the world.

H. Tet:mination

         This Policy shall tennmate at the earliest of the following~

               l.   upon expiration of the Policy Period as set forth in Item II. of the Declarations;
               2.   twenty (20) days after receipt by the Parent Organization of a written notice of termination from the
                    Insurer for failure to pay premium when clue; or
               3.   at such other time when the Parent Organization car1cels this Policy.

         TI1e Insurer shall refund the unearned premium computed at customary shoii rates if this Policy is terminated by
         the Parent Organization. Under any other circumstances the refund shall be computed pro rata.




I.   No Action Against Insurer




                                                                                                                              NSA000294
                                                                                                 Liberty
                                                                                                Surplus Insurance
                                                                                                Corporation,..
Employment Practices Liability Policy

     No action shall be taken against the Insurer unless, as a condition precedent thereto, there shall have been full
     compliance with all of the tenns of this Policy, or the amount of the Insureds obligation to pay shall have been
     finall>' determined either by judgment against the Insureds after actual trial, or by written agreement of the
     Insureds, the claimant and the Insurer.

     No person or organization shall have the right under this Policy to join the Insurer as a party to any action against
     the Insureds, nor shall the Insurer be impleaded by the Insureds or their legal representatives.




                        PRESIDENT                              VICE PRESIDENT AND SECRETARY
                    Christopher L. Peirce                               Mark C. Touhey




                                                                                                                        NSA000295
_Employment Practices Liability Policy

                   LIBERTY SURPLUS INSURANCE CORPORATION
                               (A New Hampshire Stock Insurance Company, hereinafter the "Insurer")



                                                ENDORSEMENT NO. l

 Effective Date:                       March 7, 2017
 Policy Number:                        EPL5NYABFY1X001
 Issued To:                            Northstar Aviation USA LLC

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     U.S. ECONO:MIC AND TRADE SANCTIONS ENDORSEMENT

\Xlhenever coverage provided by this policy would be in violation of any U.S. economic or trade sanctions such as, but
11ot limited to, those sanctions administered and enforced by the U.S. Treasury Department's Office of Foreign Assets
Control ("OF.AC"), such coverage shall be null and void.
Similarly, any coverage relating to or referred to in any certificates or other evidences of insurance or any claim that
would be ut violation of U.S. economic or trade sanctions as described above shall also be null and void.




OFAC 08/09




                                                                                                                           NSA000296
                            LIBERTY SURPLUS INSURANCE CORPORATION
                                        (A New Hampshire Stock Insurance Company, hereinafier the "Insurer")



                                                          ENDORSEMENT NO. 2

            Effective Date:                      March 7, 2017
            Policy Number:                       EPL5NYABFY1X001
            Issued To:                           Northstar Aviation USA LLC

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                         FLSA ENDORSEMENT

      It is hereby understood and agreed that Section IV. Exclusions, A4 of the Policy, is deleted and replaced with the following:

IV.         EXCLUSIONS

      J\.    'l11e Insurer shall not be liable to make any payment for Loss i.n connection with any Claim against an Insured:

             4. based upon, arising from, or in any   \Vil}'   related or attributable to any alleged violation of the responsibilities,
                obligHtions, or duties imposed by:

                  a)    any state, federal, or local law governing: workers' compensation, unemployment insurance, social security,
                        disability benefits, or wage and hour practices; including but not limited to the. Fair Labor Standards Act
                        (except the E<-1ual Pay Act) and state and local statutory laws and schemes concerning wage and hour
                        prnctices, including, for example, overtime pay, off-the-clock work, failure to provide rest or meal periods,
                        failure to reimburse expenses, improper classification of employees as exempt or non-exempt, failure to
                        timely pay \vages (including upon termination), failure to itemize \vage statements and failure to provide
                        seating;

                  b)    the Employee Retirement Income Security A.ct of 197"1 (except Section 510 thereof), the Occupational
                        Safety and Health Act; the Federal False Claims Act, the Consolidated Omnibus Budget Reconciliation Act
                        of 1985, the Racketeer Influe.ncecl and Cornipt Organization !\ct, and state and local stah1tory laws and
                        schemes vdiich are similar to these Federal Acts;

                  c)    the National Labor Relations Acts, Labor ?vfanagement Relations Act, and any state or local statutoq hnvs
                        and schemes that peLiain to the rights of employees with respect to Union, unionizing, or collective acttvities
                        in the workplace or any obligations of employers with respect to such employee activities;

                        and any other causes of action based upon alleged violations of these responsibilities, obligations, and
                        duties, including but not limited to private attorneys general act statutes, conversion, unjust enrichment and
                        unfair business practices; however, this exclusion shall not apply to Loss arising from an Employee's
                        assertion of Retaliation based upon the actual or alleged exercise by an Employee of any rights by reason
                        of the foregoing statutes, n1les or regulations;

      All other terms, conditions ,md exclusions of the Policy remain unchanged.




      EPL-IvL'\.N-01-ED.0317




                                                                                                                                           NSA000297
                                                                                                       ljl1~~ty_
                                                                                                       Sntr.,Sug Ins1.u\-<ltHt-r~
                                                                                                       .......'t   1,..   "4

                                                                                                       U.1rp.o::catl>1:1in ,.,
Employment Practices Liability Policy

                    LIBERTY SURPLUS INSURANCE CORPORATION
                                (A New Hampshire Stock Insurance Company, hereinafter the "Insurer")



                                                 ENDORSEMENT NO. 3

 Effective Date:                        March 7, 2017
 Policy Number:                         EPL5NYABFY1X001
 Issued To:                             Northstar Aviation USA LLC

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            LP CREDIT ENDORSEMENT


It is understood and agreed that Section II is amended by addition of the following:

   E.       Loss Preve11t.ion Services Credit Against Retention

              If during the Policy Period the Insured with the prior consent of the Insurer incurs fees or costs in the
              form of Loss Preventions Services from a provider approved by the Insurer and a Claim is
              subsequently made or deemed made during the Policy Period, the amounts paid by the Insured for such
              Loss Prevention Services shall be credited against the retention amount applicable to such Claim up to a
              maximum of lO % of the retention amount. This credit shall only apply to the first Claim made after the
              Loss Prevention Senrices were provided.

    For the pmposes of this endorsement_. Loss Prevention Services means:

              '1.   legal compliance audits of the Insured's human resources practices and policies, includ.ing
                    de\relopment or review of employee handboob, employment application_, harassment policies,
                    affinnative action plans and policies regarding hiring, retention., promotion, discipline and discharge
                    of Employees;

              2.    training pro,grnms on employment issues;

              3.    advice and counseling on matters ,vhich have the potential to give rise to a Claim.




All other terms_. conditions and exclusions of the Policy remain unchanged.




EPL-IvL\N-02-ED.0317




                                                                                                                                 NSA000298
Employment Practices Liability Policy

                     LIBERTY SURPLUS INSURANCE CORPORATION
                               (A New Hampshire Stock Insurnnce Company, hereinafter the "Insurer")



                                                ENDORSEMENT NO. 4

 Effective Date:                       March 7, 2017
 Policy Number:                        EPL5NYABFY1X001
 Issued To:                            Northstar Aviation USA LLC

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        BANKRUPTCY ENDORSEMENT
It is agreed that:

TI1e Insured's bankruptcy shall not relieve the Insurer of any of its obligation m1de1· the Policy.


All other terms, conditions and exclusions of the Policy remain unchanged.




EPL-IvL'\N-03-ED.0317




                                                                                                      NSA000299
Employment Practic~s Liability Policy

                   LIBERTY SURPLUS INSURANCE CORPORATION
                                (A New Hampshire Stock Insurance Company, hereinafter the "Insurer")



                                                   ENDORSEMENT NO. 5

 Effective Date:                          March 7, 2017
 Policy Number:                           EPL5NYABFY1X001
 Issued To:                               Northstar Aviation USA LLC

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          EXTENDED REPORTING PERIOD ENDORSEMENT

It is hereby agreed and understood tliat Item VI. of the Declarations is deleted in its entiretv and replaced with the
following:

Item VI.           EXTENDED REPORTING PERIOD COVEA.GE
                   Extended Reporting Period (If Purchased)

                   One Year:              75°/o
                   Two Years:             100'Yo
                   Three Years:           125'½1




All other tenns, conditions   [U1d   exclusions of the Policy remain unclumged.




EPL-tvL\N-04-ED.0317




                                                                                                                         NSA000300
